                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 1 of 58



                1

                2

                3

                4

                5

                6

                7
                                               UNITED STATES DISTRICT COURT
                8                             WESTERN DISTRICT OF WASHINGTON
                                                     SEATTLE DIVISION
                9
                    CRYSTAL LAM and NINA PHAN,                  CASE NO. ______________________________
               10   on behalf of themselves and all others
                    similarly situated,                         CLASS ACTION COMPLAINT FOR
               11                                               VIOLATIONS OF:

               12                                 Plaintiffs,   1.  Negligence
                                                                2.  Negligence Per Se
               13          v.                                   3.  Gross Negligence
                                                                4.  Invasion of Privacy
               14   T-MOBILE USA, INC.,                         5.  Breach of Implied Contract
                    a Delaware corporation,                     6.  Breach of Implied Covenant of Good Faith
               15
                                                                    and Fair Dealing
               16                                 Defendant.    7. Unjust Enrichment
                                                                8. Declaratory and Injunctive Relief
               17                                               9. California Unfair Competition Law, Cal.
                                                                    Bus. & Prof. Code §§ 17200, et seq.
               18                                               10. California Consumer Legal Remedies Act,
                                                                    Cal. Civ. Code §§ 1750, et seq.
               19
                                                                11. California Consumer Privacy Act, Cal. Civ.
               20                                                   Code §§ 1798.100, et seq.
                                                                12. Hawaii Security Breach Notification Act,
               21                                                   Haw. Rev. Stat. §§ 487N-1, et seq.
                                                                13. Hawaii Unfair Practices And Unfair
               22                                                   Competition Act, Haw. Rev. Stat. §§ 480-1,
                                                                    et seq.
               23
                                                                14. Hawaii Uniform Deceptive Trade Practice
               24                                                   Act, Haw. Rev. Stat. §§ 481A-3, et seq.
                                                                15. Washington Data Breach Notice Act,
               25                                                   Wash. Rev. Code §§ 19.255.010, et seq.
                                                                16. Washington Consumer Protection Act,
               26                                                   Wash. Rev. Code Ann. §§ 19.86.020, et seq.
               27
                                                                JURY TRIAL DEMANDED
               28
 LAW OFFICES        CLASS ACTION COMPLAINT                                            Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                               7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                       Seattle, WA 98103
                           Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 2 of 58



                1                                                     TABLE OF CONTENTS

                2                                                                                                                                            Page

                3   I.      NATURE OF THE ACTION .................................................................................................1
                    II.     PARTIES ................................................................................................................................4
                4
                            A.   Plaintiffs ......................................................................................................................4
                5           B.   Defendant ....................................................................................................................6
                6   III.    JURISDICTION AND VENUE .............................................................................................6
                    IV.     STATEMENT OF FACTS .....................................................................................................7
                7
                            A.   T-Mobile Customers’ Private Information Was Stolen from the Data Breach ..........7
                8           B.   T-Mobile’s Responsibility to Protect Its Customers’ Private Information .................8
                9           C.   T-Mobile Failure Resulted in the Data Breach ...........................................................9
                            D.   The Data Breach Harmed Customers and Putative Customers ................................11
               10
                    V.      PLAINTIFFS’ AND CLASS MEMBERS’ INJURIES AND DAMAGES .........................15
               11   VI.     CLASS ACTION ALLEGATIONS .....................................................................................18
               12   VII.    CAUSES OF ACTION .........................................................................................................21
                            CLAIMS ON BEHALF OF THE NATIONWIDE CLASS OR ALTERNATIVELY, ON
               13           BEHALF OF PLAINTIFFS AND THE SUBCLASSES .....................................................21
               14               COUNT 1: NEGLIGENCE .........................................................................................21
                                COUNT 2: NEGLIGENCE PER SE ...........................................................................25
               15
                                COUNT 3: GROSS NEGLIGENCE ...........................................................................26
               16               COUNT 4: INVASION OF PRIVACY ......................................................................29
               17               COUNT 5: BREACH OF IMPLIED CONTRACT ....................................................30
                                COUNT 6: BREACH OF IMPLIED COVENANT ....................................................32
               18
                                OF GOOD FAITH AND FAIR DEALING ................................................................32
               19               COUNT 7: UNJUST ENRICHMENT ........................................................................33
               20               COUNT 8: DECLARATORY AND INJUNCTIVE RELIEF ....................................35
                            CLAIMS ON BEHALF OF THE CALIFORNIA SUBCLASS ...........................................37
               21
                                COUNT 9: CALIFORNIA UNFAIR COMPETITION LAW, Cal. Bus. & Prof. Code
               22               §§ 17200, et seq. ..........................................................................................................37
                                COUNT 10: CALIFORNIA CONSUMER LEGAL REMEDIES ACT, Cal. Civ.
               23               Code §§ 1750, et seq. ...................................................................................................40
               24               COUNT 11: CALIFORNIA CONSUMER PRIVACY ACT, Cal. Civ. Code §§
                                1798.100, et seq. ..........................................................................................................43
               25           CLAIMS ON BEHALF OF THE HAWAII SUBCLASS ....................................................45
               26               COUNT 12: HAWAII SECURITY BREACH NOTIFICATION ACT Haw. Rev.
                                Stat. §§ 487N-1, et seq. ................................................................................................45
               27               COUNT 13: HAWAII UNFAIR PRACTICES AND UNFAIR COMPETITION
                                ACT, Haw. Rev. Stat. §§ 480-1, et seq........................................................................45
               28
 LAW OFFICES         CLASS ACTION COMPLAINT                                            i                                 Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                                                  7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                                                          Seattle, WA 98103
                            Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 3 of 58



                1                COUNT 14: HAWAII UNIFORM DECEPTIVE TRADE PRACTICE ACT Haw.
                                 Rev. Stat. §§ 481A-3, et seq. .......................................................................................48
                2            CLAIMS ON BEHALF OF THE WASHINGTON SUBCLASS ........................................50
                3                COUNT 15: WASHINGTON DATA BREACH NOTICE ACT, Wash. Rev. Code §§
                                 19.255.010, et seq. .......................................................................................................50
                4                COUNT 16: WASHINGTON CONSUMER PROTECTION ACT, Wash. Rev. Code
                                 Ann. §§ 19.86.020, et seq. ...........................................................................................51
                5
                    VIII.    PRAYER FOR RELIEF .......................................................................................................53
                6   IX.      JURY TRIAL DEMAND .....................................................................................................54
                7

                8

                9

               10

               11

               12

               13

               14

               15

               16

               17

               18
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
 LAW OFFICES         CLASS ACTION COMPLAINT                                         ii                               Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                                              7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                                                      Seattle, WA 98103
                           Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 4 of 58



                1            Plaintiffs, identified infra at Section II(A), individually and on behalf of all others similarly

                2   situated (“Plaintiffs”), bring this action against Defendant T-Mobile USA, Inc. (“T-Mobile”),

                3   seeking monetary damages, restitution, and/or injunctive relief. Plaintiffs make the following

                4   allegations upon personal knowledge and on information and belief derived from, inter alia, facts

                5   that are a matter of public record and investigation of their counsel.

                6                    “[A] brazen heist that could give criminals the digital keys to commit
                7           widespread online fraud.” –The Wall Street Journal on the T-Mobile data breach1
                8   I.       NATURE OF THE ACTION
                9            1.      On August 15, 2021, Vice’s Motherboard first reported that T-Mobile suffered a

               10   massive customer data breach. In a forum post on the dark web, someone sought to sell T-Mobile

               11   customer      data,   including   names,    dates       of   birth,   social   security   numbers,      driver’s

               12   license/identification information, physical addresses, phone numbers, International Mobile

               13   Subscriber Identity (IMSI) numbers, international mobile equipment identity (IMEI) numbers, and

               14   subscriber identity modules (SIM).2 The seller informed Motherboard that it had obtained data

               15   related to over 100 million people from T-Mobile servers.3 “T-Mobile USA. Full customer info,”

               16   the seller told Motherboard in an online chat. Motherboard reviewed samples of the data and

               17   confirmed they contained accurate information on T-Mobile customers.4 The victims of the data

               18   breach include former, current, and prospective T-Mobile customers—essentially, anyone who

               19   applied for credit with T-Mobile regardless of whether they ultimately did business with the

               20   second largest carrier in the United States.

               21            2.      In the forum post, the seller sought six bitcoin, or around $270,000, for a subset of

               22   the data containing 30 million social security numbers and driver’s license/identification

               23   information. The seller indicated that it was in the process of privately selling the rest of the data.

               24

               25   1
                      https://www.wsj.com/articles/t-mobile-says-hackers-stole-details-on-more-than-40-million-
               26   people-11629285376
                    2
                      IMSI and IMEI are unique numbers embedded in customer mobile devices that identify the
               27   device and the SIM card that links the customer’s device to a telephone number.
                    3
                      https://www.vice.com/en/article/akg8wg/tmobile-investigating-customer-data-breach-100-million
               28   4
                      Id.
 LAW OFFICES            CLASS ACTION COMPLAINT                          1                            Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                              7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                                      Seattle, WA 98103
                         Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 5 of 58



                1   The seller was unfazed that T-Mobile had closed the access point used to enter the servers because

                2   the seller had already downloaded the data locally. “It’s backed up in multiple places,” the seller

                3   stated.

                4

                5

                6

                7

                8

                9

               10

               11

               12

               13

               14

               15

               16

               17

               18                     A forum post advertising the sale of T-Mobile customer data.
               19             3.   On August 16, 2021, only a day after the article, T-Mobile confirmed that it

               20   suffered a data breach (“Data Breach”). T-Mobile called the Data Breach a “highly sophisticated

               21   cyberattack” but failed to indicate when its security team discovered the breach and how the

               22   breach occurred. An individual with the Twitter account @und0xxed claimed to know the attacker

               23   and tweeted about the attack before it was public, indicating that the attack relied on T-Mobile’s

               24   lax security measures. Und0xxed said it was not involved in stealing the data but instead was

               25   responsible for finding buyers for the data. Und0xxed said the attacker used an unprotected

               26   network gateway to reach T-Mobile’s backup servers, which house unencrypted information

               27   regarding customers dating back to the mid-1990s.

               28
 LAW OFFICES         CLASS ACTION COMPLAINT                       2                        Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                    7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                            Seattle, WA 98103
                           Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 6 of 58



                1            4.    This was not T-Mobile’s first data breach, but it was the largest and most serious to

                2   date. T-Mobile, with its poor security, has struggled to fight off hackers and prevent data breaches.

                3   This is the fifth data breach that T-Mobile has suffered in the past three years. In 2018, T-Mobile

                4   suffered a data breach that compromised personal information of as many as two million

                5   customers, including phone numbers, email addresses, and account numbers. In 2019, T-Mobile’s

                6   email vendor suffered a data breach, revealing some T-Mobile customer and employee

                7   information.

                8            5.    In response to the data breach, T-Mobile announced it would offer two years of free

                9   identity protection services. This remedy comes too little and too late, as unauthorized individuals

               10   have already stolen and sold the personal information of tens of millions of T-Mobile customers.

               11            6.    Despite T-Mobile’s representations that it provided robust security to its customers,

               12   its security was woefully inadequate. T-Mobile’s unsound, vulnerable systems containing valuable

               13   data were an open invitation for an easy intrusion and simple exfiltration by cybercriminals, who

               14   were seeking to exploit the valuable nature of the information.

               15            7.    As a result of the Data Breach, Plaintiffs and the class members have suffered

               16   concrete damages, invasion of privacy, and are now exposed to a heightened and imminent risk of

               17   fraud and identity theft for many years to come. Furthermore, Plaintiffs and class members must

               18   now and in the future closely monitor their financial accounts to guard against identity theft at their

               19   own expense. Consequently, Plaintiffs and the class members have incurred, and will incur,

               20   ongoing out-of-pocket costs, including the cost of credit monitoring services, credit freezes, credit

               21   reports, and other protective measures to deter and detect identity theft, among other expenses. By

               22   this Complaint, Plaintiffs seek to remedy these harms on behalf of themselves and all similarly

               23   situated individuals whose Private Information5 was compromised and disclosed as a result of the

               24

               25

               26
                    5
                     As used throughout this Complaint, “Private Information” is further defined as all information
               27   exposed by the Data Breach, including all or any part or combination of name, date of birth, social
                    security number, driver’s license/ID information (including license number, state, home address,
               28   dates of issuance or expiration), and phone number.
 LAW OFFICES            CLASS ACTION COMPLAINT                      3                         Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                       7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                               Seattle, WA 98103
                          Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 7 of 58



                1   Data Breach. Accordingly, Plaintiffs bring this action against T-Mobile seeking redress for its

                2   unlawful conduct and assert claims for both common law and statutory damages.

                3   II.     PARTIES
                4           A.     Plaintiffs
                5           8.     Plaintiffs identified below bring this action on behalf of themselves and those
                6   similarly situated in a representative capacity for individuals across the United States. Despite
                7   knowing of the substantial cybersecurity risks it faced, T-Mobile, through its actions described
                8   herein, leaked, disbursed, and furnished Plaintiffs’ valuable Private Information to unknown
                9   cybercriminals, thus causing them present, immediate, imminent, and continuing increased risk of
               10   harm.
               11           9.     Plaintiff Crystal Lam is a resident and citizen of California. Plaintiff Lam is acting
               12   on her own behalf and on behalf of others similarly situated. T-Mobile obtained and continues to
               13   maintain Plaintiff Lam’s Private Information and has a legal duty and obligation to protect that
               14   Private Information from unauthorized access and disclosure. Plaintiff Lam would not have
               15   entrusted her Private Information to T-Mobile had she known that it failed to maintain adequate
               16   data security. Plaintiff Lam’s Private Information was compromised and disclosed as a result of the
               17   Data Breach.
               18           10.    As a result of the Data Breach, Plaintiff Lam tried to mitigate its impact, including
               19   multiple hours spent reviewing credit reports and financial account statements for any indications
               20   of actual or attempted identity theft of fraud. During this process, she discovered that she has been
               21   the subject of recent identity theft. Plaintiff Lam anticipates spending several hours a month
               22   reviewing credit monitoring reports and/or checking account statements for irregularities. The time
               23   Plaintiff Lam has spent so far on these tasks is valuable time she otherwise would have spent on
               24   other activities, including, but not limited to, work or recreation. Plaintiff Lam also felt her privacy
               25   was invaded and is suffering from emotional distress as a result of the Data Breach. Plaintiff Lam
               26   had credit monitoring before the Data Breach and continues to maintain it.
               27           11.    Plaintiff Nina Phan is a resident and citizen of Hawaii. Plaintiff Phan is acting on
               28   her own behalf and on behalf of others similarly situated. T-Mobile obtained and continues to
 LAW OFFICES         CLASS ACTION COMPLAINT                          4                         Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                        7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                                Seattle, WA 98103
                         Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 8 of 58



                1   maintain Plaintiff Phan’s Private Information and has a legal duty and obligation to protect that

                2   Private Information from unauthorized access and disclosure. Plaintiff Phan would not have

                3   entrusted her Private Information to T-Mobile had she known that it failed to maintain adequate

                4   data security. Plaintiff Phan’s Private Information was compromised and disclosed as a result of

                5   the Data Breach.

                6          12.     As a result of the Data Breach, Plaintiff Phan tried to mitigate its impact, including

                7   multiple hours spent reviewing credit reports and financial account statements for any indications

                8   of actual or attempted identity theft of fraud. Plaintiff Phan anticipates spending several hours a

                9   month reviewing credit monitoring reports and/or checking account statements for irregularities.

               10   The time Plaintiff Phan has spent so far on these tasks is valuable time she otherwise would have

               11   spent on other activities, including, but not limited to, work or recreation. Plaintiff Phan also felt

               12   her privacy was invaded as a result of the Data Breach.

               13          13.     On or around August 18, 2021, Plaintiffs received a text from T-Mobile notifying

               14   them that unauthorized third parties had improperly accessed and/or obtained their Private

               15   Information.

               16

               17

               18
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
 LAW OFFICES         CLASS ACTION COMPLAINT                         5                        Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                      7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                              Seattle, WA 98103
                           Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 9 of 58



                1           14.    While the text indicated that the Data Breach did not expose debit/credit card

                2   information, T-Mobile’s investigation remains ongoing, and it is unclear how much of Plaintiffs’

                3   Private Information was exposed due to T-Mobile’s conduct.

                4           15.    Based up counsel’s investigation, and on information and belief, the Data Breach

                5   impacted residents and citizens of all 50 states and the District of Columbia. Plaintiffs identified in

                6   this Complaint are pursuing claims on behalf of citizens and residents of each state and District of

                7   Columbia.

                8           B.     Defendant
                9           16.    Defendant T-Mobile USA, Inc. is a Delaware corporation with its principal place
               10   of business located at 12920 SE 38th Street, Bellevue, Washington 98006. T-Mobile’s common
               11   stock is publicly traded on the NASDAQ under the ticker symbol “TMUS.” T-Mobile is an
               12   American wireless network operator and provides wireless voice and data services in the United
               13   States. T-Mobile is the third largest wireless carrier in the United States with 104.8 million
               14   subscribers as of the end of Q2 2021. T-Mobile has annual revenues of over $40 billion.
               15   III.    JURISDICTION AND VENUE
               16           17.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
               17   1332(d)(2)(A), as modified by the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §
               18   1711, et seq., because at least one member of the Class, as defined below, is a citizen of a different
               19   state than T-Mobile; there are more than 100 members of the Class; and the aggregate amount in
               20   controversy exceeds $5,000,000, exclusive of interest and costs.
               21           18.    This Court has personal jurisdiction over this action because T-Mobile maintains
               22   has sufficient minimum contacts with this District and has purposefully availed itself of the
               23   privilege of doing business in this District, such that it could reasonably foresee litigation being
               24   brought in this District. This Court also has diversity jurisdiction over this action. See 28 U.S.C. §
               25   1332(a).
               26           19.    Venue is proper in this District under 28 U.S.C. § 1391(a) through (d) because a
               27   substantial part of the events or omissions giving rise to the claims occurred in, was directed to,
               28   and/or emanated from this District.
 LAW OFFICES         CLASS ACTION COMPLAINT                         6                         Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                       7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                               Seattle, WA 98103
                          Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 10 of 58



                1   IV.      STATEMENT OF FACTS

                2            A.    T-Mobile Customers’ Private Information Was Stolen from the Data Breach
                3            20.   T-Mobile servers contained Personally Identifiable Information (“PII”) of

                4   individuals, including Plaintiffs and class members. According to the Federal Trade Commission

                5   (“FTC”), PII is “information that can be used to distinguish or trace an individual’s identity, either

                6   alone or when combined with other information that is linked or linkable to a specific individual.”6

                7            21.   According to T-Mobile, the Data Breach affected at least 48 million T-Mobile

                8   customers in the United States, including:

                9                  (a)     Over 40 million former, current, or prospective customers who had

               10                          previously applied for credit with T-Mobile;

               11                  (b)     Approximately 7.8 million current T-Mobile postpaid customers;

               12                  (c)     Approximately 850,000 active T-Mobile prepaid customers; and

               13                  (d)     An undisclosed number of inactive T-Mobile prepaid customers.

               14            22.   The information compromised in the Data Breach include at least the following

               15   categories of PII:

               16                  (a)     First and last name;

               17                  (b)     Date of birth;

               18                  (c)     Social security number;

               19                  (d)     Driver’s license/ID information;

               20                  (e)     Physical address;

               21                  (f)     Phone number;

               22                  (g)     International Mobile Subscriber Identity (IMSI) numbers;

               23                  (h)     international mobile equipment identity (IMEI) numbers; and

               24                  (i)     subscriber identity modules (SIM).

               25

               26
               27   6See Federal Trade Commission Privacy Impact Assessment: Redress Enforcement Database
                    (RED) at 3, n.3, FTC (June 2019), https://www.ftc.gov/system/files/attachments/privacy-impact-
               28   assessments/redress_enforcement_database_red_privacy_impact_assessment_june_2019.pdf.
 LAW OFFICES            CLASS ACTION COMPLAINT                       7                       Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                      7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                              Seattle, WA 98103
                          Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 11 of 58



                1            B.     T-Mobile’s Responsibility to Protect Its Customers’ Private Information

                2          “Telecommunications companies have a duty to protect their customers’ information.”

                3                              –U.S. Federal Communications Commission7

                4            23.    In the ordinary course of signing up for a plan with T-Mobile or financing a device

                5   through T-Mobile, consumers are required to provide Private Information, such as the categories of

                6   PII described, supra, for T-Mobile to run a credit check. T-Mobile is responsible for collecting,

                7   storing, maintaining, and securing this Private Information. This information is valuable and

                8   requires someone to provide security; without this Private Information, T-Mobile cannot determine

                9   whether to enter into a service contract with or providing financing for a device to a consumer.

               10            24.    T-Mobile owed Plaintiffs and class members a duty to safeguard their Private

               11   Information based on the promises that it made to its customers to safeguard data as well as the

               12   disclosures that it made in its data security policies and privacy policies. T-Mobile voluntarily

               13   undertook efforts to keep that data secure as part of its business model and thus owes a continuing

               14   obligation to Plaintiffs and class members to keep their Private Information secure.

               15            25.    T-Mobile also owed a duty to safeguard Private Information given that it was on

               16   notice that it was maintaining highly valuable data, for which T-Mobile knew there was a risk that

               17   it would be targeted by cybercriminals. T-Mobile knew of the extensive harm that would occur if

               18   Plaintiffs’ and class members’ Private Information were exposed through a Data Breach, and thus

               19   owed a duty to safeguard that information. Given the sensitive nature of the Private Information,

               20   T-Mobile knew that hackers and cybercriminals would be able to commit identity theft, financial

               21   fraud, phishing, socially-engineered attacks, and other identity-related fraud if they were able to

               22   exfiltrate that data from T-Mobile’s servers. T-Mobile also knew that individuals whose Private

               23   Information was stored on T-Mobile’s servers would be reasonable in spending time and effort to

               24   mitigate any harm arising from a breach and prevent identity theft and fraud if that data were

               25   exfiltrated.

               26
               27
                    7
                     https://www.reuters.com/technology/hackers-steal-some-personal-data-about-78-mln-t-mobile-
               28   customers-2021-08-18/
 LAW OFFICES            CLASS ACTION COMPLAINT                     8                        Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                     7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                             Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 12 of 58



                1             26.   Despite T-Mobile’s representations that it cares about its customers and protects its

                2   customers’ data, it has a deficient security program and no means to effectively manage or govern

                3   the data it holds, as this Data Breach and T-Mobile’s prior data breaches illustrate. Here, the data

                4   stolen was unencrypted. T-Mobile knew this information was (a) unencrypted and thus subject to

                5   breach and misuse; (b) included highly sensitive PII; and (c) was not in transit and being actively

                6   used. The failure to encrypt this obsolete data containing highly sensitive PII was particularly

                7   flagrant and egregious. There was no valid reason for retaining this highly sensitive PII, including

                8   SSNs, and T-Mobile’s lax treatment of this PII made public exposure through a cyberattack highly

                9   likely.

               10             27.   T-Mobile knew of the attendant risks that it and its customers faced as a result of

               11   hosting the Private Information of tens of millions of individuals. Furthermore, at all relevant

               12   times, T-Mobile knew the Private Information stored on its servers was valuable and at risk of

               13   cyberattack given the previous data breaches it suffered. The importance of developing a

               14   cybersecurity plan is more acute now than ever, as data breaches become more prevalent.

               15   Accordingly, T-Mobile was on notice of the harms that could ensue if it failed to protect

               16   individuals’ Private Information.

               17             C.    T-Mobile Failure Resulted in the Data Breach
               18             28.   Before the Data Breach, Plaintiffs and class members provided sensitive and

               19   personally identifying Private Information to T-Mobile as part of signing up for a service plan with

               20   or financing a device through T-Mobile. When providing such information, Plaintiffs and class

               21   members reasonably expected that the manager and securer of their Private Information, T-Mobile,

               22   would maintain security against cybercriminals and cyberattacks.

               23             29.   T-Mobile maintained Plaintiffs’ and the class members’ data on servers with

               24   compromised security. Despite its own awareness of steady increases of cyberattacks on

               25   businesses in various industries over the course of recent years, T-Mobile did noy maintain

               26   adequate security over Plaintiffs’ and the class members’ Private Information and did not

               27   adequately protect it against hackers and cyberattacks.

               28
 LAW OFFICES         CLASS ACTION COMPLAINT                         9                        Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                      7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                              Seattle, WA 98103
                          Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 13 of 58



                1            30.   “T-Mobile has had 6 other data breaches in the past 4 years,” said Doug Schmidt, a

                2   professor of computer science at Vanderbilt University. “It appears that their IT system is

                3   particularly vulnerable since they haven't been able to rectify their known security issues during

                4   this time period, which should be concerning to customers.”8

                5            31.   T-Mobile has not been transparent about the six data breaches and how they

                6   occurred. T-Mobile’s lack of transparency means that Plaintiffs and class members still do not

                7   know how T-Mobile restricted access to Private Information or the extent to which it practiced

                8   cybersecurity hygiene, such as data minimization or deleting data after a certain period of time.

                9   Similarly, T-Mobile has completely failed to provide basic information about the Data Breach

               10   itself to the public—including when it was actually first detected; which security and privacy

               11   practices were insufficient (or not followed) so as to allow the Data Breach to occur; what T-

               12   Mobile is doing to prevent future data breaches; and how class members might be affected if

               13   cybercriminals target the individuals whose Private Information was taken. T-Mobile’s lack of

               14   clarity about the extent of the information that was comprised has left Plaintiffs and class members

               15   to fend for themselves, spending time, effort, and money to protect themselves in the wake of the

               16   Data Breach.

               17            32.   As a result of T-Mobile’s lax data protection standards, cybercriminals obtained

               18   access not only to recently obtained information, but Private Information that remained on backup

               19   files from the mid-1990s. The Data Breach was the result of T-Mobile’s failure not only to

               20   properly and adequately determine whether it was susceptible to a data breach but also its

               21   negligent and reckless failure to remove data containing Private Information or to encrypt such

               22   information. T-Mobile, in fact, had no valid business reason for retaining such records containing

               23   highly sensitive Private Information—including SSNs—for such long periods and for failing to

               24   delete or encrypt such information. The failure was knowing, reckless and, at bare minimum,

               25

               26
               27
                    8
                     https://www.reuters.com/technology/t-mobile-says-hackers-accessed-data-another-53-mln-
               28   subscribers-2021-08-20/
 LAW OFFICES            CLASS ACTION COMPLAINT                    10                        Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                     7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                             Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 14 of 58



                1   negligent given the known risks to T-Mobile. The breach of Plaintiffs and class members’ Private

                2   Information, particularly their SSNs, is a direct consequence of this conduct.

                3          33.     T-Mobile has obligations and duties created by state and federal law, contracts,

                4   industry standards, common law, and representations made to the clients who entrusted Plaintiffs’

                5   and others’ data to T-Mobile’s care to keep Private Information secure, confidential, and protected

                6   from unauthorized access and disclosure.

                7          34.     T-Mobile breached its obligations to Plaintiffs and the class members, and/or was

                8   otherwise negligent and reckless because it failed to properly maintain and safeguard T-Mobile’s

                9   computer systems and data. T-Mobile’s unlawful conduct includes, but is not limited to, the

               10   following acts and/or omissions:

               11                  (a)    Failing to maintain an adequate data security program to reduce the risk of

               12                         data breaches and cyberattacks;

               13                  (b)    Failing to adequately protect consumers’ Private Information;

               14                  (c)    Failing to properly monitor its own data security programs for existing

               15                         intrusions; and

               16                  (d)    Failing to destroy highly confidential personal data information including

               17                         Social Security numbers which was unnecessarily kept on T-Mobile’s serves

               18                         despite no reasonable or practicable business reason for doing so.

               19          35.     As the result of T-Mobile’s failure to take certain measures to prevent the attack

               20   before it occurred, T-Mobile negligently and unlawfully failed to safeguard Plaintiffs’ and class

               21   members’ Private Information.

               22          36.     Accordingly, as outlined below, Plaintiffs’ daily lives were disrupted; Plaintiffs and

               23   class members experienced actual incidents of identity theft and fraud, and Plaintiffs and class

               24   members face an increased risk of fraud and identity theft.

               25          D.      The Data Breach Harmed Customers and Putative Customers
               26          37.     Plaintiffs, class members, and putative T-Mobile customers suffered actual injury
               27   from having their Private Information compromised as a result of the Data Breach including, but
               28   not limited to (a) damage to and diminution in the value of their Private Information, a form of
 LAW OFFICES         CLASS ACTION COMPLAINT                        11                        Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                      7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                              Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 15 of 58



                1   property that T-Mobile obtained from Plaintiffs, class members, and putative T-Mobile customers;

                2   (b) violation of their privacy rights; (c) imminent and impending injury arising from the increased

                3   risk of identity theft and fraud; (d) emotional distress; and (e) time and resources spent mitigating

                4   the harm.

                5          38.     Plaintiff Lam has suffered emotional distress as a result of the release of her Private

                6   Information, which she believed would be protected from unauthorized access and disclosure,

                7   including anxiety about unauthorized parties viewing, selling, and/or using her Private Information

                8   for purposes of identity theft and fraud. Indeed, Plaintiff Lam discovered that she was the subject

                9   of identity theft after T-Mobile confirmed the Data Breach. Plaintiff Lam is very concerned about

               10   further identity theft and fraud as well as the consequences of such identity theft and fraud

               11   resulting from the Data Breach. As a result of the Data Breach, she feels that she will continue to

               12   be at increased risk of identity theft and fraud for years to come.

               13          39.     Plaintiff Phan feels her privacy has been invaded. She anticipates spending

               14   considerable time and money on an ongoing basis to try to mitigate and address harms caused by

               15   the Data Breach. As a result of the Data Breach, she feels that she will continue to be at increased

               16   risk of identity theft and fraud for years to come.

               17          40.     Private Information is valuable property. Its value is axiomatic, considering the

               18   market value and profitability of “Big Data” corporations in America. Illustratively, Alphabet Inc.,

               19   the parent company of Google, reported in its 2020 Annual Report a total annual revenue of

               20   $182.5 billion and net income of $40.2 billion. $160.7 billion of this revenue is derived from its

               21   Google business, which is driven almost exclusively by leveraging the Private Information it

               22   collects about users of its various free products and services. America’s largest corporations profit

               23   almost exclusively through the use of Private Information, illustrating the considerable market

               24   value of personal Private Information.

               25          41.     Criminal law also recognizes the value of Private Information and the serious nature

               26   of the theft of such an asset by imposing prison sentences. This strong deterrence is necessary

               27   because cybercriminals earn significant revenue through stealing Private Information. Once a

               28   cybercriminal has unlawfully acquired personal data, the criminal can demand a ransom or
 LAW OFFICES         CLASS ACTION COMPLAINT                         12                          Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                         7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                                 Seattle, WA 98103
                          Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 16 of 58



                1   blackmail payment for its destruction, use the information to commit fraud or identity theft, or sell

                2   the Private Information to another cybercriminal on a thriving black market.

                3           42.    Once stolen, Private Information can be used in a number of different ways. One of

                4   the most common is that it is offered for sale on the “dark web,” a heavily encrypted part of the

                5   Internet that makes it difficult for authorities to detect the location or owners of a website. The

                6   dark web is not indexed by normal search engines such as Google and is only accessible using a

                7   Tor browser (or similar tool), which aims to conceal users’ identities and online activity. The dark

                8   web is notorious for hosting marketplaces selling illegal items such as weapons, drugs, and Private

                9   Information. Websites appear and disappear quickly, making it a dynamic environment.

               10           43.    Cybercriminals use stolen Private Information such as SSNs for a variety of crimes,

               11   including credit card fraud, phone or utilities fraud, and bank/finance fraud. Identity thieves can

               12   also use SSNs, which are immutable, to obtain a driver’s license or other official identification

               13   card in the victim’s name, but with the thief’s picture; use the victim’s name and SSN to obtain

               14   government benefits; or file a fraudulent tax return using the victim’s information. In addition,

               15   identity thieves may obtain a job using the victim’s SSN, rent a house or receive medical services

               16   in the victim’s name, seek unemployment or other benefits, and may even give the victim’s

               17   Private Information to police during an arrest resulting in an arrest warrant being issued in the

               18   victim’s name. A study by the Identity Theft Resource Center (“ITRC”) shows the multitude of

               19   harms caused by fraudulent use of personal and financial information:

               20   ///

               21   ///

               22

               23

               24

               25

               26
               27

               28
 LAW OFFICES         CLASS ACTION COMPLAINT                        13                       Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                     7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                             Seattle, WA 98103
                          Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 17 of 58



                1

                2

                3

                4

                5

                6

                7

                8

                9

               10

               11

               12

               13

               14            44.   As set forth above, 96.7% of study subjects experienced costs or other harms from
               15   the criminal activity. As illustrated in the above graphic, this includes devastating results such as “I
               16   lost my home/place of residence” and “I couldn’t care for my family.” Private Information is a
               17   valuable property right.9 Its value is axiomatic, considering the value of Big Data in corporate
               18   America as well as the consequences of cyber thefts resulting in heavy prison sentences. This
               19   obvious risk to reward analysis illustrates that Private Information has considerable market value
               20   that is diminished when it is compromised.
               21            45.   It must also be noted there may be a substantial time lag—measured in years—
               22   between when harm occurs versus when it is discovered, and also between when Private
               23   Information and/or financial information is stolen and when it is used. According to the GAO,
               24   which conducted a study regarding data breaches:
               25

               26
                    9
                      See, e.g., John T. Soma et al., Corporate Privacy Trend: The “Value” of Personally Identifiable
               27   Information (“PII”) Equals the “Value” of Financial Assets, 15 Rich. J.L. & Tech. 11, at *1 (2009)
                    (“PII, which companies obtain at little cost, has quantifiable value that is rapidly reaching a level
               28   comparable to the value of traditional financial assets.”).
 LAW OFFICES            CLASS ACTION COMPLAINT                      14                        Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                       7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                               Seattle, WA 98103
                           Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 18 of 58



                1            [L]aw enforcement officials told us that in some cases, stolen data may be held
                             for up to a year or more before being used to commit identity theft. Further, once
                2            stolen data have been sold or posted on the Web, fraudulent use of that
                             information may continue for years. As a result, studies that attempt to measure
                3            the harm resulting from data breaches cannot necessarily rule out all future
                             harm.10
                4
                             46.     Private Information is such an inherently valuable commodity to identity thieves
                5
                    that, once it compromised, criminals often trade the information on the cyber black-market for
                6
                    years.
                7
                             47.     Furthermore, data breaches that expose any personal data, and in particular non-
                8
                    public data of any kind, directly and materially increasethe chance that a potential victim is targeted
                9
                    by a spear phishing attack in the future, and spear phishing results in a high rate of identity theft,
               10
                    fraud, and extortion.139
               11
                             48.     There is a strong probability that entire batches of stolen information from the Data
               12
                    Breach have yet to be made available on the black market, meaning Plaintiffs and the class
               13
                    members are at an increased risk of fraud and identity theft for many years into the future. Indeed,
               14
                    some of the Plaintiffs and many of the Class Members are in very early stages of their lives—in
               15
                    their twenties and thirties—when they first sign up for a service plan with T-Mobile or finance a
               16
                    device through T-Mobile. Thus, Plaintiffs must vigilantly monitor their financial accounts for many
               17
                    years to come.
               18
                    V.       PLAINTIFFS’ AND CLASS MEMBERS’ INJURIES AND DAMAGES
               19
                             49.     Plaintiffs and class members have been harmed and incurred damages as a result of
               20
                    the compromise of their Private Information in the Data Breach. Plaintiffs’ Private Information
               21
                    was compromised as a direct and proximate result of the Data Breach.
               22
                             50.     Plaintiffs have lost the value of their Private Information because the information
               23
                    is a valuable commodity. The cybercriminals also recognize its value by advertising it for sale on
               24
                    the black web.
               25

               26
               27

               28   10
                         GAO Report, supra n.131, at 29.
 LAW OFFICES         CLASS ACTION COMPLAINT                         15                        Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                       7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                               Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 19 of 58



                1           51.     Plaintiffs and class members face immediate and substantial risk of identity theft

                2   or fraud, such as loans opened in their names, tax return fraud, utility bills opened in their names,

                3   credit card fraud, and similar identity theft.

                4           52.     Plaintiffs and the class members also face substantial risk of being targeted for

                5   future phishing, data intrusion, and other illegal schemes based on their Private Information as

                6   potential fraudsters could use that information to more effectively target such schemes to Plaintiffs.

                7           53.     Plaintiffs and the class members have suffered or will suffer actual injury as a direct

                8   result of the Data Breach. Plaintiffs and the class members have and will suffer ascertainable

                9   losses in the form of out-of-pocket expenses and/or the loss of the value of their time spent in

               10   reasonably acting to remedy or mitigate the effects of the Data Breach relating to:

               11                   (a)     Finding fraudulent charges;

               12                   (b)     Canceling and reissuing credit and debit cards;

               13                   (c)     Addressing their inability to withdraw funds linked to compromised

               14                           accounts;

               15                   (d)     Taking trips to banks and waiting in line to obtain funds held in limited

               16                           accounts;

               17                   (e)     Placing “freezes” and “alerts” with credit reporting agencies;

               18                   (f)     Spending time on the phone with or at a financial institution to dispute

               19                           fraudulent charges;

               20                   (g)     Contacting financial institutions and closing or modifying financial

               21                           accounts;

               22                   (h)     Resetting automatic billing and payment instructions from compromised

               23                           credit and debit cards to new ones;

               24                   (i)     Paying late fees and declined payment fees imposed as a result of failed

               25                           automatic payments that were tied to compromised cards that had to be

               26                           cancelled;

               27                   (j)     Closely reviewing and monitoring bank accounts and credit reports for

               28                           unauthorized activity for years to come; and
 LAW OFFICES         CLASS ACTION COMPLAINT                          16                        Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                        7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                                Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 20 of 58



                1                   (k)        Interacting with government agencies and law enforcement to address the

                2                              impact and harm caused by this breach.

                3           54.     As a result of the Data Breach, Plaintiff and class members suffered actual injury

                4   from having their Private Information compromised as a result of the Data Breach including, but

                5   not limited to, (a) damage to and diminution in the value of their Private Information, a form of

                6   property that T-Mobile obtained from Plaintiffs; (b) violation of their privacy rights; and (c)

                7   imminent and impending injury arising from the increased risk of identity theft and fraud.

                8           55.     As a result of the Data Breach, Plaintiff and class members tried to mitigate its

                9   impact after learning about it in the news, including by reviewing credit reports and financial

               10   account statements for any indications of actual or attempted identity theft or fraud and by

               11   monitoring online banking to resolve issues related to the Data Breach. This time spent reviewing

               12   credit monitoring reports and/or banking account statements for irregularities is valuable time

               13   Plaintiffs otherwise would have spent on other activities, including, but not limited to work and/or

               14   recreation. Plaintiffs and class members will have to continue to spend significant amounts of time

               15   to respond to the Data Breach and monitor their financials and records for misuse.

               16           56.     As a result of the Data Breach, Plaintiff and class members have suffered emotional

               17   distress as a result of the release of their Private Information, which they believed would be

               18   protected from unauthorized access and disclosure, including anxiety about unauthorized parties

               19   viewing, selling, and/or using their Private Information for purposes of identity theft and fraud.

               20   Plaintiffs are very concerned about identity theft and fraud as well as the consequences of such

               21   identity theft and fraud resulting from the Data Breach. Plaintiffs reasonably believe that their

               22   Private Information is available for purchase on the dark web and that they will experience actual

               23   identity thief or fraud.

               24           57.     Finally, Plaintiffs and class members, at the very least, sustained nominal damages

               25   for T-Mobile’s violations as discussed herein. As a result of T-Mobile’s failures to safeguard

               26   Plaintiffs’ and the class members’ Private Information, they are forced to live with the knowledge

               27   that their Private Information—which contains private and personal details of their life—may be

               28   disclosed to the entire world, thereby making them vulnerable to cybercriminals, permanently
 LAW OFFICES         CLASS ACTION COMPLAINT                           17                      Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                       7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                               Seattle, WA 98103
                          Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 21 of 58



                1   subjecting them to loss of security, and depriving Plaintiffs and the class members of their

                2   fundamental right to privacy.

                3           58.    Plaintiffs are entitled to statutory damages, as provided, based upon the relevant

                4   causes of action alleged herein, and described below. Plaintiffs and the class members have an

                5   interest in ensuring that their Private Information, which remains in the possession of T-Mobile, is

                6   protected from further breaches by the implementation of security measures and safeguards,

                7   including, but not limited to, making sure that the storage of data or documents containing

                8   Plaintiffs’ and the class members’ data is limited and secured.

                9   VI.     CLASS ACTION ALLEGATIONS
               10           59.    Plaintiffs bring this action on their own behalf and on behalf of all natural persons

               11   similarly situated, as referred to throughout this Complaint as “class members.”

               12           60.    Pursuant to Federal Rules of Civil Procedure 23(b)(2) and (b)(3), and (c)(4) as

               13   applicable, Plaintiffs propose the following class definitions, subject toamendment as appropriate:

               14           Nationwide Class: All natural persons residing in the United States whose
                            Personally Identifiable Information was compromised as a result of the T-Mobile
               15           Data Breach.
               16           California Subclass: All natural persons residing in California whose Personally
                            Identifiable Information was compromised as a result of the T-Mobile Data Breach.
               17
                            Hawaii Subclass: All natural persons residing in Hawaii whose Personally
               18           Identifiable Information was compromised as a result of the T-Mobile Data Breach.
               19           Washington Subclass: All natural persons residing in Washington whose Personally
                            Identifiable Information was compromised as a result of the T-Mobile Data Breach.
               20

               21           61.    Excluded from the Class and Subclasses are T-Mobile’s officers, directors, and

               22   employees; any entity in which T-Mobile has a controlling interest; and the affiliates, legal

               23   representatives, attorneys, successors, heirs, and assigns of T-Mobile. Excluded also from the

               24   Class and Subclasses are members of the judiciary to whom this case is assigned, their families,

               25   and members of their staff.

               26           62.    Numerosity under Federal Rule of Civil Procedure 23(a)(1). The members of

               27   the Class are so numerous and geographically dispersed that individual joinder of all class

               28   members is impracticable. While the exact number of class members is unknown to Plaintiffs at
 LAW OFFICES         CLASS ACTION COMPLAINT                        18                       Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                     7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                             Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 22 of 58



                1   this time, based on information and belief, the class consists of at least 48 million persons whose

                2   data was compromised in the Data Breach, who can be identified by reviewing the Private

                3   Information exfiltrated from T-Mobile’s databases.

                4          63.     Commonality under Federal Rule of Civil Procedure 23(a)(2). There are

                5   questions of law and fact common to Plaintiffs and class members, which predominate over any

                6   questions affecting only individual class members. These common questions of law and fact

                7   include, without limitation:

                8                  (a)     Whether T-Mobile unlawfully used, maintained, lost, or disclosed Plaintiffs’

                9                          and the class members’ Private Information;

               10                  (b)     Whether T-Mobile failed to implement and maintain reasonable security

               11                          procedures and practices appropriate to the nature and scope of the Private

               12                          Information compromised in the Data Breach;

               13                  (c)     Whether T-Mobile truthfully represented the nature of its security systems,

               14                          including their vulnerability to hackers;

               15                  (d)     Whether T-Mobile’s data security programs before and during the Data

               16                          Breach complied with applicable data security laws;

               17                  (e)     Whether T-Mobile’s data security programs before and during the Data

               18                          Breach were consistent with industry standards;

               19                  (f)     Whether T-Mobile owed a duty to class members to safeguard their Private

               20                          Information;

               21                  (g)     Whether T-Mobile breached its duty to class members to safeguard their

               22                          Private Information;

               23                  (h)     Whether cyberhackers obtained, sold, copied, stored or released class

               24                          members’ Private Information;

               25                  (i)     Whether T-Mobile knew or should have known that its data security

               26                          programs and monitoring processes were deficient;

               27                  (j)     Whether the class members suffered legally cognizable damages as a result

               28                          of T-Mobile’s misconduct;
 LAW OFFICES         CLASS ACTION COMPLAINT                        19                        Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                      7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                              Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 23 of 58



                1                  (k)     Whether T-Mobile’s conduct was negligent;

                2                  (l)     Whether T-Mobile’s conduct was negligent per se;

                3                  (m)     Whether T-Mobile’s acts, inactions, and practices complained of herein

                4                          amount to acts of intrusion upon seclusion under the law;

                5                  (n)     Whether T-Mobile failed to provide accurate and complete notice of the

                6                          Data Breach in a timely manner; and

                7                  (o)     Whether the class members are entitled to damages, treble damages, civil

                8                          penalties, punitive damages, and/or injunctive relief.

                9          64.     Typicality under Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are

               10   typical of those of the class members because Plaintiffs’ Private Information, like that of every

               11   class member, was compromised in the Data Breach.

               12          65.     Adequacy of Representation under Federal Rule of Civil Procedure (a)(4).

               13   Plaintiffs will fairly and adequately represent and protect the interests of class members, including

               14   those from states and jurisdictions where they do not reside. Plaintiffs’ Counsel are competent and

               15   experienced in litigating class actions and were appointed to lead this litigation by the Court

               16   pursuant to Federal Rule of Civil Procedure 23(g).

               17          66.     Predominance under Federal Rule of Civil Procedure 23(b)(3). T-Mobile has

               18   engaged in a common course of conduct toward Plaintiffs and the class members, in that all

               19   Plaintiffs’ and the class members’ data at issue here was stored by T-Mobile and accessed during

               20   the Data Breach. The common issues arising from T-Mobile’s conduct affecting class members, as

               21   described supra, predominate over any individualized issues. Adjudication of the common issues

               22   in a single action has important and desirable advantages of judicial economy.

               23          67.     Superiority under Federal Rule of Civil Procedure 23(b)(3). A class action is

               24   superior to other available methods for the fair and efficient adjudication of this controversy. Class

               25   treatment of common questions of law and fact is superior to multiple individual actions or

               26   piecemeal litigation. Absent a class action, most class members would find that the cost of

               27   litigating their individual claim is prohibitively high and would therefore have no effective

               28   remedy.
 LAW OFFICES         CLASS ACTION COMPLAINT                        20                        Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                      7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                              Seattle, WA 98103
                           Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 24 of 58



                1            68.    The prosecution of separate actions by individual class members would create a

                2   risk of inconsistent or varying adjudications with respect to individual class members, which

                3   would establish incompatible standards of conduct for T-Mobile. In contrast, the conduct of this

                4   action as a class action presents far fewer management difficulties, conserves judicial resources

                5   and the parties’ resources, and protects the rights of each Class member.

                6            69.   Injunctive Relief is Appropriate under Federal Rule of Civil Procedure

                7   23(b)(2). T-Mobile has failed to take actions to safeguard Plaintiffs’ and class members’ Private

                8   Information such that injunctive relief is appropriate and necessary. T-Mobile has acted on

                9   grounds that apply generally to the Class as a whole, so that class certification, injunctive relief,

               10   and corresponding declaratory relief are appropriate on a classwide basis.

               11            70.   Issue Certification Appropriate under Federal Rule of Civil Procedure

               12   23(c)(4). In the alternative, this litigation can be brought and maintained a class action with respect

               13   to particular issues, such as T-Mobile’s liability with respect to the foregoing causes of action.

               14   VII.     CAUSES OF ACTION
               15            71.   Plaintiffs bring these causes of action on behalf of the Nationwide Class. The

               16   application of one specific state’s laws to any cause of action is premature at this juncture, without

               17   the benefit of discovery.

               18            72.   Based on information and belief, individuals from all states and the District of

               19   Columbia suffered injuries as a direct and proximate result of the Data Breach. Plaintiffs have

               20   standing to represent individuals in every jurisdiction. To force Plaintiff to search for specific,

               21   named representatives for all states at this stage in the litigation serves no useful purpose. See, e.g.,

               22   In re Equifax, Inc., Customer Data Security Breach Litig., 362 F. Supp. 3d 1295, 1344 (N.D. Ga.

               23   2019); In re Target Corp. Data Security Breach Litig., 66 F. Supp. 3d 1154, 1160 (D. Minn. 2014).

               24                        CLAIMS ON BEHALF OF THE NATIONWIDE CLASS

               25          OR ALTERNATIVELY, ON BEHALF OF PLAINTIFFS AND THE SUBCLASSES

               26                                         COUNT 1: NEGLIGENCE

               27            73.   Plaintiffs repeat and reallege all preceding paragraphs, as if fully alleged herein.

               28
 LAW OFFICES         CLASS ACTION COMPLAINT                          21                        Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                        7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                                Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 25 of 58



                1          74.     T-Mobile required Plaintiffs and class members to submit non-public, personal

                2   information to obtain plans and/or devices from T-Mobile.

                3          75.      In providing their Private Information, Plaintiffs and class members had a

                4   reasonable expectation that this information would be securely maintained and not easily

                5   accessible to, or exfiltrated by cybercriminals.

                6          76.     Further, Plaintiffs and class members had a reasonable expectation that in the event

                7   of a Data Breach, T-Mobile would provide timely and adequate notice to them and would properly

                8   identify what Private Information was exposed during a Data Breach so that Plaintiffs and class

                9   members could take prompt and appropriate steps to safeguard their identities.

               10          77.     T-Mobile, as an entity that collects sensitive, private data from consumers, such as

               11   Plaintiffs and class members, and likewise stores and maintains that data, has both a contractual

               12   duty and a duty arising independently from any contract to protect that information.

               13          78.     Specifically, T-Mobile, as the purported expert guardian and gatekeeper of data,

               14   had a duty to Plaintiffs and class members to securely maintain the Private Information collected

               15   as promised, warranted, and in a reasonable manner which would prevent cybercriminals from

               16   accessing and exfiltrating this information.

               17          79.     By undertaking the duty to maintain and secure this data, sharing it and using it for

               18   commercial gain, T-Mobile had a duty of care to use reasonable means to secure and safeguard its

               19   systems and networks—and Plaintiffs and class members’ Private Information held within it—to

               20   prevent disclosure of the information, and to safeguard the information from cyber theft.

               21          80.     T-Mobile’s duty included a responsibility to implement systems and processes by

               22   which it could detect and prevent a breach of its security systems in an expeditious manner and to

               23   give prompt and adequate notice to those affected by a data breach.

               24          81.     T-Mobile owed a duty of care to Plaintiffs and class members to provide data

               25   security consistent with industry standards and other requirements discussed herein, and to ensure

               26   that its systems and networks, and the personnel responsible for them, adequately protected and

               27   safeguarded the Private Information of the Plaintiffs and the Class.

               28
 LAW OFFICES         CLASS ACTION COMPLAINT                            22                    Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                      7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                              Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 26 of 58



                1           82.    T-Mobile’s duty of care to use reasonable security measures arose as a result of the

                2   special relationship that existed between T-Mobile and Plaintiffs and class members. It is

                3   recognized by T-Mobile’s Privacy Policy as well as applicable laws. Specifically, T-Mobile

                4   actively solicited Private Information as part of its business and was solely responsible for and in

                5   the position to ensure that its systems were sufficient to protect against the foreseeable risk of harm

                6   to Plaintiffs and class members from a resulting Data Breach.

                7           83.    Likewise, as the guardian and gatekeeper of Plaintiffs and class members’ Private

                8   Information, a special duty existed between T-Mobile and Plaintiffs and class members, one that

                9   required T-Mobile to promptly and adequately provide notice of the Data Breach in a manner that

               10   would allow Plaintiffs and class members to take prompt and appropriate steps to safeguard their

               11   identities.

               12           84.    T-Mobile also had a common law duty to prevent foreseeable harm to others.

               13   Plaintiffs and class members were the foreseeable and probable victims of any inadequate security

               14   practices. It was foreseeable that Plaintiffs and class members would be harmed by the failure to

               15   protect their personal information because hackers are known to routinely attempt to steal such

               16   information and use it for nefarious purposes.

               17           85.    T-Mobile knew or should have known that the Plaintiffs and class members were

               18   relying on T-Mobile to adequately safeguard and maintain their Private Information.

               19           86.    Based on T-Mobile’s history of Data Breaches, T-Mobile management was on

               20   notice that T-Mobile’s systems and networks at issue in this Data Breach were vulnerable, not

               21   secure, and that a cybercriminal attack may be successful. Nevertheless, T-Mobile ignored the

               22   warnings and failed to improve its data safeguards and secure Plaintiffs and class members’

               23   Private Information.

               24           87.    T-Mobile had additional duties to safeguard Plaintiffs and class members’ data

               25   pursuant to the FTC Act, 15 U.S.C. § 45. Under this statute, T-Mobile had a duty to provide fair

               26   and adequate computer systems and data security practices to safeguard Plaintiffs and class

               27   members’ Private Information.

               28
 LAW OFFICES         CLASS ACTION COMPLAINT                          23                       Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                       7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                               Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 27 of 58



                1          88.    T-Mobile’s duty to use reasonable care in protecting confidential data also because

                2   T-Mobile is bound by industry standards to protect confidential Private Information.

                3          89.    T-Mobile breached its duties, and thus was negligent, by failing to use reasonable

                4   measures to protect the Plaintiffs and class members’ data. The specific negligent acts and

                5   omissions committed by T-Mobile include, but are not limited to, the following:

                6                 (a)     Failing to adopt, implement, and maintain adequate security measures to

                7                         safeguard Plaintiffs and class members’ Private Information;

                8                 (b)     Failing to adequately monitor the security of its networks and systems;

                9                 (c)     Failure to periodically ensure that its email system had plans in place to

               10                         maintain reasonable data security safeguards;

               11                 (d)     Allowing unauthorized access to and exfiltration of Plaintiffs and class

               12                         members’ Private Information;

               13                 (e)     Failing to timely detect that Plaintiffs and class members’ Private

               14                         Information had been compromised;

               15                 (f)     Failing to provide timely notice that Plaintiffs and class members’ Private

               16                         Information had been compromised so those at risk could take timely and

               17                         appropriate steps to mitigate the potential for identity theft and other

               18                         damages; and

               19                 (g)     Failing to provide adequate notice of what Private Information had been

               20                         compromised so that Plaintiffs and class members at risk could take timely

               21                         and appropriate steps to mitigate the potential for identify theft and other

               22                         damages.

               23          90.    It was foreseeable to T-Mobile that its failure to use reasonable measures to protect

               24   Plaintiffs and the class members’ Private Information, including when it warned its systems and

               25   networks were vulnerable to cyberattack, would result in injury to Plaintiffs and class members.

               26   Further, the breach of security was reasonably foreseeable given the known high frequency of Data

               27   Breaches.

               28
 LAW OFFICES         CLASS ACTION COMPLAINT                       24                       Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                    7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                            Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 28 of 58



                1           91.     It was additionally foreseeable to T-Mobile that failure to timely and adequately

                2   provide notice of the Data Breach would result in Plaintiffs and class members not being afforded

                3   the ability to timely safeguard their identities.

                4           92.     It was therefore foreseeable to T-Mobile that its failure to adequately safeguard

                5   Plaintiffs and class members’ Private Information or provide timely and adequate notice of the

                6   Data Breach, would result in one or more types of injuries to Plaintiffs and the class members.

                7           93.     Plaintiffs are entitled to compensatory and consequential damages suffered as a

                8   result of the Data Breach.

                9           94.     Plaintiffs are also entitled to injunctive relief requiring T-Mobile to, e.g., (i)

               10   strengthen its data security programs and monitoring procedures; (ii) submit to future annual audits

               11   of those systems and monitoring procedures; and (iii) immediately provide robust and adequate

               12   credit monitoring to all class members, and any other relief this Court deems just and proper.

               13                                     COUNT 2: NEGLIGENCE PER SE

               14           95.     Plaintiffs repeat and reallege all preceding paragraphs, as if fully alleged herein.

               15           96.     T-Mobile had a legal duty to safeguard Plaintiffs and class members’ data.

               16           97.     Pursuant to the FTC Act, 15 U.S.C. § 45, T-Mobile had a duty to provide fair and

               17   adequate computer systems and data security practices to safeguard Plaintiffs and class members’

               18   Private Information. Similar state-specific statutory causes of action—such as consumer fraud and

               19   unfair trade practices acts—provide for such a duty, as well.

               20           98.     Plaintiffs and class members are members of the classes of persons the foregoing

               21   statute is intended to protect.

               22           99.     The essential purposes of these statutes are to protect from the same or similar kind

               23   of harm caused to Plaintiffs and class members, as a direct and proximate result of T-Mobile’s

               24   breach of those statutory and regulatory duties.

               25           100.    T-Mobile breached its duties to Plaintiffs and class members under the FTC Act by

               26   failing to provide fair, reasonable, or adequate computer systems and data security practices to

               27   safeguard Plaintiffs and class members’ Private Information.

               28
 LAW OFFICES         CLASS ACTION COMPLAINT                             25                     Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                        7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                                Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 29 of 58



                1          101.      T-Mobile’s breach of its duties arising out of the foregoing statute constitutes

                2   negligence per se.

                3          102.      But for T-Mobile’s wrongful and negligent breach of its duties owed to Plaintiffs

                4   and class members, Plaintiffs and class members’ data would not have been compromised and they

                5   would not have been harmed.

                6          103.      The injury and harm suffered by Plaintiffs and class members was the reasonably

                7   foreseeable result of T-Mobile’s breach of its duties. T-Mobile knew or should have known that it

                8   was failing to meet its duties, and that T-Mobile’s breach would cause Plaintiffs and class

                9   members to experience the foreseeable harms associated with the exposure of their Private

               10   Information, including increased risk of identity theft.

               11          104.      As a direct and proximate result of T-Mobile’s violation of the foregoing statute,

               12   Plaintiffs and class members have suffered injury and are entitled to compensatory, consequential,

               13   and punitive damages in an amount to be proven at trial.

               14                                     COUNT 3: GROSS NEGLIGENCE

               15          105.      Plaintiffs repeat and reallege all preceding paragraphs, as if fully alleged herein.

               16          106.      Plaintiffs were required to submit non-public Private Information to purchase a plan

               17   and/or device from T-Mobile. T-Mobile had a duty to Plaintiffs to securely maintain the Private

               18   Information collected as promised and warranted.

               19          107.      T-Mobile maintained unencrypted Private Information, however, on certain servers.

               20          108.      T-Mobile knew this information was (a) unencrypted and thus subject to breach and

               21   misuse; (b) included highly sensitive Private Information; and (c) was not in transit and being

               22   actively used.

               23          109.      The failure to encrypt this obsolete data containing highly sensitive Private

               24   Information on legacy and/or back-up versions of T-Mobile servers was particularly flagrant and

               25   egregious. Indeed, this unencrypted Private Information made public exposure of this Private

               26   Information in a cyberattack very likely.

               27          110.      Moreover, there was no reasonable reason for retaining these records which contain

               28   highly sensitive Private Information, including date of birth, social security number, and driver’s
 LAW OFFICES         CLASS ACTION COMPLAINT                           26                        Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                         7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                                 Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 30 of 58



                1   license/ID information. As a result of T-Mobile’s conduct, Plaintiffs’ highly sensitive, unencrypted

                2   Private Information was accessed, exfiltrated and otherwise exposed by the Data Breach

                3           111.   By voluntarily accepting the duty to maintain and secure this data, and sharing it

                4   and using it for commercial gain, T-Mobile had a duty of care to use reasonable means to secure

                5   and safeguard its computer systems to prevent disclosure of the information, and to safeguard the

                6   information from cyber theft.

                7           112.   T-Mobile’s duty included a responsibility to implement systems and processes by

                8   which it could detect and prevent a breach of its security systems in an expeditious manner and to

                9   give prompt notice to those affected by a Data Breach.

               10           113.    T-Mobile owed a duty of care to Plaintiffs to provide data security consistent with

               11   industry standards and other requirements discussed herein, and to ensure that its systems and

               12   networks, and the personnel responsible for them, adequately protected and safeguarded Plaintiffs’

               13   Private Information.

               14           114.   T-Mobile owed an additional duty to Plaintiffs to take measures to ensure that, inter

               15   alia:

               16                  (a)     all Private Information was encrypted and continued to be encrypted;

               17                  (b)     Private Information is deleted after a reasonable amount of time; and/or

               18                  (c)     Plaintiffs were notified that their sensitive and unencrypted Private

               19                          Information had continued to be stored.

               20           115.   T-Mobile’s duty of care to use reasonable security measures arose as a result of the

               21   special relationship that existed between T-Mobile and Plaintiffs, which is recognized by T-

               22   Mobile’s Privacy Policy as well as applicable laws. T-Mobile actively solicited Private

               23   Information as part of its business and was in a position to ensure that its systems were sufficient

               24   to protect against the foreseeable risk of harm to Plaintiffs from the Data Breach.

               25           116.   Pursuant to the FTC Act, 15 U.S.C. § 45, T-Mobile had a duty to provide fair and

               26   adequate computer systems and data security practices to safeguard Plaintiffs and the class

               27   members’ Private Information. Plaintiffs and the class members are the individuals whom the FTC

               28   Act is intended to protect.
 LAW OFFICES         CLASS ACTION COMPLAINT                        27                        Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                      7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                              Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 31 of 58



                1          117.    T-Mobile’s duty to use reasonable care in protecting confidential data arose not

                2   only as a result of the statute and described above but also because T-Mobile is bound by industry

                3   standards to protect confidential Private Information.

                4          118.    T-Mobile consciously failed to use reasonable measures to protect Plaintiffs and

                5   class members’ data. The specific gross negligent acts and omissions committed by T-Mobile

                6   include, but are not limited to, the following:

                7                  (a)     Consciously ailing to adopt, implement, and maintain adequate security

                8                          measures to safeguard Plaintiffs and class members’ Private Information;

                9                  (b)     Consciously failing to ensure all sensitive Personal Information was

               10                          encrypted;

               11                  (c)     Consciously failing to ensure all obsolete data was destroyed in a reasonable

               12                          amount of time;

               13                  (d)     Consciously failing to notify Plaintiffs and class members that their

               14                          unencrypted data was still maintained by T-Mobile;

               15                  (e)     Consciously failing to adequately monitor the security of its networks and

               16                          systems;

               17                  (f)     Consciously failing to periodically ensure that its email system had plans in

               18                          place to maintain reasonable data security safeguards;

               19                  (g)     Consciously allowing unauthorized access to class members’ Private

               20                          Information;

               21                  (h)     Consciously failing to detect in a timely manner that class members’ Private

               22                          Information had been compromised; and

               23                  (i)     Consciously failing to timely notify Plaintiffs and class members about the

               24                          Data Breach so those put at risk could take timely and appropriate steps to

               25                          mitigate the potential for identity theft and other damages.

               26          119.    It was foreseeable that T-Mobile’s conscious failure to use reasonable measures to

               27   protect the Plaintiffs class members’ Private Information would result in injury to the Plaintiffs and

               28
 LAW OFFICES         CLASS ACTION COMPLAINT                           28                     Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                      7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                              Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 32 of 58



                1   class members. Further, the breach of security was reasonably foreseeable given the known high

                2   frequency of Data Breaches.

                3          120.    It was therefore foreseeable that the conscious failure to adequately safeguard

                4   Plaintiffs and class members’ Private Information would result in one or more types of injuries to

                5   Plaintiffs and class members.

                6          121.    Plaintiffs and class members are entitled to compensatory and consequential

                7   damages suffered as a result of the Data Breach.

                8          122.    Plaintiffs and class members are also entitled to injunctive relief requiring T-Mobile

                9   to, e.g., (i) identify all backup data it still maintains; (ii) destroy or encrypt backup data that has

               10   been obsolete for an unreasonable amount of time; (iii) notify all consumers with backup data that

               11   is still be maintained by T-Mobile; (iv) strengthen its data security programs and monitoring

               12   procedures; (v) submit to future annual audits of those systems and monitoring procedures; and

               13   (vi) immediately provide robust and adequate credit monitoring to Plaintiffs and class members,

               14   and any other relief this Court deems just and proper.

               15                                   COUNT 4: INVASION OF PRIVACY

               16          123.    Plaintiffs repeat and reallege all preceding paragraphs, as if fully alleged herein.

               17          124.    Plaintiffs and class members have a legally protected privacy interest in their

               18   Private Information, which is and was collected, stored and maintained by T-Mobile, and they are

               19   entitled to the reasonable and adequate protection of their Private Information against foreseeable

               20   unauthorized access, as occurred with the Data Breach.

               21          125.    Plaintiffs and class members reasonably expected that T-Mobile would protect and

               22   secure their Private Information from unauthorized parties and that their Private Information would

               23   not be accessed, exfiltrated, and disclosed to any unauthorized parties or for any improper purpose.

               24          126.    T-Mobile unlawfully invaded the privacy rights of Plaintiffs and the class members

               25   by engaging in the conduct described above, including by failing to protect their Private

               26   Information by permitting unauthorized third parties to access, exfiltrate, and view this Private

               27   Information.

               28
 LAW OFFICES         CLASS ACTION COMPLAINT                         29                        Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                       7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                               Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 33 of 58



                1          127.    This invasion of privacy resulted from T-Mobile’s failure to properly secure and

                2   maintain Plaintiffs, the Class and Subclasses members’ Private Information, leading to the

                3   foreseeable unauthorized access, exfiltration, and disclosure of this unguarded data.

                4          128.    Plaintiffs, the Class and Subclasses members’ Private Information is the type of

                5   sensitive, personal information that one normally expects will be protected from exposure by the

                6   very entity charged with safeguarding it. Further, the public has no legitimate concern in Plaintiffs

                7   class members’ Private Information, and such Information is otherwise protected from exposure to

                8   the public by law.

                9          129.    The disclosure of Plaintiffs, the Class and Subclasses members’ Private Information

               10   to unauthorized parties is substantial and unreasonable enough to be legally cognizable and is

               11   highly offensive to a reasonable person.

               12          130.    T-Mobile’s willful and reckless conduct which permitted unauthorized access,

               13   exfiltration, and disclosure of Plaintiffs’ and the Class and Subclasses members’ sensitive, Private

               14   Information is such that it would cause serious mental injury to people of ordinary sensibilities.

               15          131.    The unauthorized access, exfiltration, and disclosure of Plaintiffs, the Class and

               16   Subclasses members’ Private Information was without their consent and in violation of the law.

               17          132.    As a result of the invasion of privacy caused by T-Mobile, Plaintiffs and class

               18   members suffered and will continue to suffer damages and injury as set forth herein.

               19          133.    Plaintiffs, the class members seek all monetary and non-monetary relief allowed by

               20   law, including damages, punitive damages, restitution, injunctive relief, reasonable attorneys’ fees

               21   and costs, and any other relief that is just and proper.

               22                            COUNT 5: BREACH OF IMPLIED CONTRACT

               23          134.    Plaintiffs repeat and reallege all preceding paragraphs, as if fully alleged herein.

               24          135.    T-Mobile provided plans and/or devices to Plaintiffs and class members. In

               25   exchange, T-Mobile received benefits in the form of monetary payments and/or other valuable

               26   consideration (e.g., access to their private and personal data).

               27          136.    T-Mobile has acknowledged these benefits and accepted or retained them.

               28
 LAW OFFICES         CLASS ACTION COMPLAINT                          30                       Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                       7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                               Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 34 of 58



                1          137.    In signing up for T-Mobile’s plans and/or purchasing devices through T-Mobile,

                2   Plaintiffs and class members provided T-Mobile with their private and personal information.

                3          138.    By providing that information, and upon T-Mobile’s acceptance of that information,

                4   Plaintiffs and class members, on the one hand, and T-Mobile, on the other, entered into implied

                5   contracts whereby T-Mobile agreed to and was obligated to take reasonable steps to secure and

                6   safeguard that Private Information. Such safeguarding was integral and essential to T-Mobile’s

                7   business of providing data services and devices.

                8          139.    Under those implied contracts, T-Mobile was obligated to provide Plaintiffs and

                9   class members with plans and/or devices and safeguard their Private Information Instead, T-

               10   Mobile was incapable of providing safety and security and made such Private Information

               11   vulnerable to unauthorized access.

               12          140.    Without such implied contracts, Plaintiffs and class members would not have

               13   signed up for a plan and/or purchased a device through T-Mobile and would not have conferred

               14   benefits on T-Mobile, but rather chosen alternative data and device services that did not present

               15   these privacy and safety risks.

               16          141.    Plaintiffs and Class members fully performed their obligations under these implied

               17   contracts.

               18          142.    As described throughout, T-Mobile did not take reasonable steps to safeguard

               19   Plaintiffs’ and Class members’ private information. In fact, Defendant willfully violated those

               20   privacy interests by maintaining lax data security on its servers.

               21          143.    Because T-Mobile failed to take reasonable steps to safeguard Plaintiffs’ Private

               22   Information, T-Mobile breached its implied contracts with Plaintiffs and Class members.

               23          144.    T-Mobile’s failure to fulfill its obligation to safeguard Plaintiffs’ and Class

               24   members’ private information resulted in the security breach.

               25          145.    Stated otherwise, because Plaintiffs and Class members provided valuable

               26   consideration for privacy protections they did not receive—even though such protections were a

               27   material part, if not the very essence, of their contracts with Defendant—the full benefit of their

               28   bargain.
 LAW OFFICES         CLASS ACTION COMPLAINT                         31                         Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                        7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                                Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 35 of 58



                1          146.     As a result of T-Mobile’s conduct, Plaintiffs and members of the Class have

                2   suffered and will continue to suffer injury, ascertainable losses of money or property, and

                3   monetary and non-monetary damages, including from fraud and identity theft; time and expenses

                4   related to monitoring their financial accounts for fraudulent activity; an increased, imminent risk of

                5   fraud and identity theft; and loss of value of their Private Information.

                6          147.     Accordingly, Plaintiffs, on behalf of themselves and class members, seeks an order

                7   declaring that T-Mobile’s conduct constitutes breach of implied contract, and awarding them

                8   damages in an amount to be determined at trial.

                9                            COUNT 6: BREACH OF IMPLIED COVENANT

               10                                OF GOOD FAITH AND FAIR DEALING

               11          148.     Plaintiffs repeat and reallege all preceding paragraphs, as if fully alleged herein.

               12          149.     There is a covenant of good faith and fair dealing implied in every implied contract.

               13   This implied covenant requires each contracting party to refrain from doing anything to injure the

               14   right of the other to receive the benefits of the agreement. To fulfill its covenant, a party must give

               15   at least as much consideration to the interests of the other party as it gives to its own interests.

               16          150.     Under the implied covenant of good faith and fair dealing, T-Mobile is obligated to,

               17   at a minimum, (a) implement proper procedures to safeguard the personal information of Plaintiffs

               18   and other class members; (b) refrain from disclosing, without authorization or consent, the

               19   personal information of Plaintiffs and other class members to any third parties; (c) promptly and

               20   accurately notify Plaintiffs and other class members of any unauthorized disclosure of, access to,

               21   and use of their personal information; and (d) maintain adequate security and proper encryption in

               22   T-Mobile’s severs.

               23          151.     T-Mobile breached the implied covenant of good faith and fair dealing by, among

               24   other things:

               25                   (a)    Failing to maintain adequate security and proper encryption on T-Mobile’s

               26                          servers;

               27                   (b)    Allowing third parties to access the Private Information of Plaintiffs and

               28                          class members;
 LAW OFFICES         CLASS ACTION COMPLAINT                          32                         Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                         7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                                 Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 36 of 58



                1                  (c)    Failing to implement and maintain adequate security measures to safeguard

                2                         Plaintiffs and class members’ personal information; and

                3                  (d)    failing to timely notify Plaintiffs and other Class members of the unlawful

                4                         disclosure of their Private Information.

                5          152.    As a direct and proximate result of T-Mobile’s breaches of the implied covenant of

                6   good faith and fair dealing, Plaintiffs and other Class members have suffered actual losses and

                7   damages.

                8                                  COUNT 7: UNJUST ENRICHMENT

                9          153.    Plaintiffs repeat and reallege all preceding paragraphs, as if fully alleged herein.

               10          154.    Plaintiffs, the Class and Subclass members have an interest, both equitable and

               11   legal, in the Private Information about them that was collected, secured, and maintained by T-

               12   Mobile and that was ultimately compromised in the Data Breach.

               13          155.    A financial benefit was conferred upon T-Mobile when Plaintiffs, the Class and

               14   Subclass members provided their Private Information to T-Mobile in conjunction with signing up

               15   for a plan with, or purchasing a device through, T-Mobile. T-Mobile’s business model would not

               16   exist save for the need to ensure the security of Plaintiffs’ and class members’ Private Information.

               17          156.    The relationship between T-Mobile and Plaintiffs, the Class and Subclass members

               18   is not attenuated, as Plaintiffs, the Class and Subclass members had a reasonable expectation that

               19   the security of their information would be maintained when they provided their information to T-

               20   Mobile. Plaintiffs, the Class and Subclass members were induced to provide their information in

               21   reliance on the fact that T-Mobile’s stated data security measures were adequate.

               22          157.    On information and belief, this financial benefit was, in part, conferred when

               23   portions of Plaintiffs, Class, and Subclass members’ payments were used by T-Mobile for

               24   maintenance of its servers.

               25          158.    T-Mobile realized the benefit of such payments in connection with the maintenance

               26   of its servers. T-Mobile also understood and appreciated that the Private Information pertaining to

               27   Plaintiffs, the Class and Subclasses members was private and confidential and its value depended

               28   upon T-Mobile maintaining the privacy and confidentiality of that Private Information.
 LAW OFFICES         CLASS ACTION COMPLAINT                         33                        Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                       7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                               Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 37 of 58



                1          159.    But for T-Mobile’s willingness and commitment to properly and safely collect,

                2   maintain and secure the Private Information would not have been transferred to and entrusted with

                3   T-Mobile. Further, if T-Mobile had disclosed that its data security measures were inadequate, T-

                4   Mobile would not have gained the trust of its customers.

                5          160.    As a result of T-Mobile’s wrongful conduct as alleged in this Complaint (including

                6   among things its utter failure to employ adequate data security measures, its continued

                7   maintenance and use of the Private Information belonging to Plaintiffs, the Class and Subclass

                8   members without having adequate data security measures, and its other conduct facilitating the

                9   theft of that Private Information), T-Mobile has been unjustly enriched at the expense of, and to

               10   the detriment of, Plaintiffs, the Class and Subclasses members. Among other things, T-Mobile

               11   continues to benefit and profit from using that Private Information while its value to Plaintiffs and

               12   Class and Subclasses members has been diminished.

               13          161.    T-Mobile’s unjust enrichment is traceable to, and resulted directly and proximately

               14   from, the conduct alleged herein, including the collection, maintenance, and inadequate security of

               15   Plaintiffs, the Class and Subclasses members’ sensitive Private Information, while at the same time

               16   failing to maintain that information secure from unauthorized access and exfiltration by cyber

               17   criminals.

               18          162.    It would be unjust, inequitable, and unconscionable for T-Mobile to be permitted to

               19   retain the benefits it received, and is still receiving, from Plaintiffs, the Class and Subclasses

               20   members in connection with the collection, maintenance and security of their Private Information.

               21   T-Mobile’s retention of such benefits under circumstances making it inequitable to do so

               22   constitutes unjust enrichment.

               23          163.    The benefit conferred upon, received, and enjoyed by T-Mobile was not conferred

               24   officiously or gratuitously, and it would be inequitable and unjust for T-Mobile to retain the

               25   benefit.

               26          164.    T-Mobile is therefore liable to Plaintiffs, the Class, and Subclasses members for

               27   restitution in the amount of the benefit conferred on T-Mobile as a result of its wrongful conduct,

               28
 LAW OFFICES         CLASS ACTION COMPLAINT                        34                        Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                      7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                              Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 38 of 58



                1   including specifically the value to T-Mobile of the Private Information that was stolen in the Data

                2   Breach and the profits T-Mobile is receiving from the use of that information.

                3                        COUNT 8: DECLARATORY AND INJUNCTIVE RELIEF

                4          165.    Plaintiffs repeat and allege all preceding paragraphs, as if fully alleged herein.

                5          166.    Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq., this Court is

                6   authorized to enter a judgment declaring the rights and legal relations of the parties and grant

                7   further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here,

                8   that are tortious and violate the terms of the federal and state statutes described in this Complaint.

                9          167.    An actual controversy has arisen in the wake of the Data Breach regarding its

               10   present and prospective common law and other duties to reasonably safeguard Plaintiffs and class

               11   members’ Private Information and whether T-Mobile is currently maintaining data security

               12   measures adequate to protect Plaintiffs and class members from further, future Data Breaches that

               13   compromise their Private Information.

               14          168.    Plaintiffs and class members allege that T-Mobile’s data security measures remain

               15   inadequate and T-Mobile has not provided any evidence that it has remedied the failure that

               16   occurred in the Data Breach at issue or has remedied any other vulnerability from its failure to

               17   properly assess threats by cybercriminals.

               18          169.    Plaintiffs and class members continue to suffer injury as a result of the compromise

               19   of their Private Information and remain at imminent risk that further compromises of their Private

               20   Information will occur in the future.

               21          170.    Pursuant to its authority under the Declaratory Judgment Act, this Court should

               22   enter a judgment declaring, inter alia, the following:

               23                  (a)     T-Mobile continues to owe a legal duty to secure consumers’ Private

               24                          Information and to timely notify consumers of a Data Breach under the

               25                          common law and the FTC Act;

               26                  (b)     T-Mobile owes a duty by virtue of its special relationship, understanding

               27                          that it is safeguarding sensitive, Private Information, or that it has already

               28
 LAW OFFICES         CLASS ACTION COMPLAINT                         35                        Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                       7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                               Seattle, WA 98103
                          Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 39 of 58



                1                          acknowledged a responsibility to keep such information safe by virtue of

                2                          security policies; and

                3                  (c)     T-Mobile continues to breach this legal duty by failing to employ reasonable

                4                          measures to secure consumers’ Private Information.

                5           171.    The Court also should issue corresponding prospective injunctive relief requiring

                6   T-Mobile to employ adequate security protocols consistent with law and industry standards to

                7   protect consumers’ Private Information.

                8           172.   If an injunction is not issued, Plaintiffs and class members will suffer irreparable

                9   injury and lack an adequate legal remedy in the event of another Data Breach at T-Mobile. The

               10   risk of another such breach is real, immediate, and substantial. If another breach at T-Mobile

               11   occurs, Plaintiffs and class members will not have an adequate remedy at law because many of the

               12   resulting injuries are not readily quantified and they will be forced to bring multiple lawsuits to

               13   rectify the same conduct.

               14           173.   The hardship to Plaintiffs and class members if an injunction does not issue exceeds

               15   the hardship to T-Mobile if an injunction is issued. Among other things, if another massive Data

               16   Breach occurs at T-Mobile, Plaintiffs and class members will likely be subjected to substantial

               17   identify theft and other damage (as they cannot elect to store their information with another

               18   company). On the other hand, the cost to T-Mobile of complying with an injunction by employing

               19   reasonable prospective data security measures is relatively minimal, and T-Mobile has a pre-

               20   existing legal obligation to employ such measures.

               21           174.   Issuance of the requested injunction will not disserve the public interest. To the

               22   contrary, such an injunction would benefit the public by helping to prevent another Data Breach at

               23   T-Mobile, thus eliminating the additional injuries that would result to Plaintiffs and the millions of

               24   consumers whose Private Information would be further compromised.

               25   ///

               26   ///

               27

               28
 LAW OFFICES         CLASS ACTION COMPLAINT                         36                       Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                      7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                              Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 40 of 58



                1                        CLAIMS ON BEHALF OF THE CALIFORNIA SUBCLASS

                2                        COUNT 9: CALIFORNIA UNFAIR COMPETITION LAW,

                3                                  Cal. Bus. & Prof. Code §§ 17200, et seq.

                4          175.    The California Plaintiff identified above (“Plaintiffs,” for purposes of this Count),

                5   individually and on behalf of the California Subclass, repeats and alleges all preceding paragraphs,

                6   as if fully alleged herein. This claim is brought individually under the laws of California and on

                7   behalf of all other natural persons whose Private Information was compromised as a result of the

                8   Data Breach and reside in states having similar laws regarding unfair competition.

                9          176.    T-Mobile is a “person” as defined by Cal. Bus. & Prof. Code §17201.

               10          177.    T-Mobile violated Cal. Bus. & Prof. Code §§ 17200, et seq. (“UCL”) by engaging

               11   in unlawful, unfair, and deceptive business acts and practices.

               12          178.    T-Mobile’s “unfair” and “deceptive” acts and practices include:

               13                  (a)      T-Mobile failed to implement and maintain reasonable security measures to

               14                           protect Plaintiff and California Subclass members’ Private Information from

               15                           unauthorized disclosure, release, data breaches, and theft, which was a direct

               16                           and proximate cause of the Data Breach. T-Mobile failed to identify

               17                           foreseeable security risks, remediate identified security risks, and adequately

               18                           improve security following previous cybersecurity incidents. This conduct,

               19                           with little if any utility, is unfair when weighed against the harm to Plaintiff

               20                           and the California Subclass, whose Private Information has been

               21                           compromised.

               22                  (b)      T-Mobile’s failure to implement and maintain reasonable security measures

               23                           also was contrary to legislatively-declared public policy that seeks to protect

               24                           consumers’ data and ensure that entities that are trusted with it use

               25                           appropriate security measures. These policies are reflected in laws,

               26                           including the FTC Act, 15 U.S.C. § 45, 15 U.S.C. § 6801, et seq.

               27                  (c)      T-Mobile’s failure to implement and maintain reasonable security measures

               28                           also lead to substantial consumer injuries, as described above, that are not
 LAW OFFICES         CLASS ACTION COMPLAINT                          37                        Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                        7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                                Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 41 of 58



                1                        outweighed by any countervailing benefits to consumers or competition.

                2                        Moreover, because consumers could not know of T-Mobile’s inadequate

                3                        security, consumers could not have reasonably avoided the harms that T-

                4                        Mobile caused.

                5                 (d)    Engaging in unlawful business practices by violating Cal. Civ. Code §

                6                        1798.82.

                7          179.   T-Mobile has engaged in “unlawful” business practices by violating multiple laws,

                8   including the FTC Act, 15 U.S.C. § 45.

                9          180.   T-Mobile’s unlawful practices include:

               10                 (a)    Failing to implement and maintain reasonable security and privacy measures

               11                        to protect Plaintiff and California Subclass members’ Private Information,

               12                        which was a direct and proximate cause of the Data Breach;

               13                 (b)    Failing to identify foreseeable security and privacy risks, remediate

               14                        identified security and privacy risks, and adequately improve security and

               15                        privacy measures following previous cybersecurity incidents, which was a

               16                        direct and proximate cause of the Data Breach;

               17                 (c)    Failing to comply with common law and statutory duties pertaining to the

               18                        security and privacy of Plaintiff and California Subclass members’ Private

               19                        Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, 15

               20                        U.S.C. § 6801, et seq., which was a direct and proximate cause of the Data

               21                        Breach;

               22                 (d)    Misrepresenting that it would protect the privacy and confidentiality of

               23                        Plaintiff and California Subclass members’ Private Information, including

               24                        by implementing and maintaining reasonable security measures;

               25                 (e)    Misrepresenting that it would comply with common law and statutory duties

               26                        pertaining to the security and privacy of Plaintiff and California Subclass

               27                        members’ Private Information, including duties imposed by the FTC Act, 15

               28                        U.S.C. § 45, and 15 U.S.C. § 6801, et seq.;
 LAW OFFICES         CLASS ACTION COMPLAINT                      38                          Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                      7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                              Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 42 of 58



                1                  (f)    Misrepresenting that certain sensitive Personal Information was not

                2                         accessed during the Data Breach, when it was;

                3                  (g)    Failing to timely and adequately notify Plaintiff and California Subclass

                4                         members of the Data Breach;

                5                  (h)    Omitting, suppressing, and concealing the material fact that it did not

                6                         reasonably or adequately secure Plaintiff and California Subclass members’

                7                         Private Information; and

                8                  (i)    Omitting, suppressing, and concealing the material fact that it did not

                9                         comply with common law and statutory duties pertaining to the security and

               10                         privacy of Plaintiff and California Subclass members’ Private Information,

               11                         including duties imposed by FTC Act, 15 U.S.C. § 45, and 15 U.S.C. §

               12                         6801, et seq.

               13          181.    T-Mobile’s representations and omissions were material because they were likely to

               14   deceive reasonable consumers about the adequacy of T-Mobile’s data security and ability to

               15   protect the confidentiality of consumers’ Private Information.

               16          182.    T-Mobile’s representations and omissions were material because they were likely

               17   to deceive reasonable consumers, including Plaintiffs and the California Subclass members, into

               18   believing that their Private Information was not exposed and misled Plaintiffs and the California

               19   Subclass members into believing they did not need to take actions to secure their identities.

               20          183.    As a direct and proximate result of T-Mobile’s unfair, unlawful, and fraudulent acts

               21   and practices, Plaintiffs and California Subclass members were injured and lost money or property,

               22   including monetary damages from fraud and identity theft, time and expenses related to monitoring

               23   their financial accounts for fraudulent activity, an increased, imminent risk of fraud and identity

               24   theft, and loss of value of their Private Information, including but not limited to the diminishment

               25   of their present and future property interest in their Private Information and the deprivation of the

               26   exclusive use of their Private Information.

               27

               28
 LAW OFFICES         CLASS ACTION COMPLAINT                        39                        Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                      7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                              Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 43 of 58



                1             184.    T-Mobile acted intentionally, knowingly, and maliciously to violate California’s

                2   Unfair Competition Law, and recklessly disregarded Plaintiffs and California Subclass members’

                3   rights.

                4             185.    Plaintiffs and California Subclass members seek all monetary and non-monetary

                5   relief allowed by law, including restitution of all profits stemming from T-Mobile’s unfair,

                6   unlawful, and fraudulent business practices or use of their Private Information; declaratory relief;

                7   reasonable attorneys’ fees and costs under California Code of Civil Procedure § 1021.5; injunctive

                8   relief; and other appropriate equitable relief.

                9                    COUNT 10: CALIFORNIA CONSUMER LEGAL REMEDIES ACT,

               10                                        Cal. Civ. Code §§ 1750, et seq.

               11             186.    The California Plaintiff identified above (“Plaintiffs,” for purposes of this Count),

               12   individually and on behalf of the California Subclass, repeats and alleges all preceding paragraphs,

               13   as if fully alleged herein. This claim is brought individually under the laws of California and on

               14   behalf of all other natural persons whose Private Information was compromised as a result of the

               15   Data Breach and reside in states having similar laws regarding consumer legal remedies.

               16             187.    The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750, et seq. (“CLRA”) is

               17   a comprehensive statutory scheme that is to be liberally construed to protect consumers against

               18   unfair and deceptive business practices in connection with the conduct of businesses providing

               19   goods, property or services to consumers primarily for personal, family, or household use.

               20             188.    T-Mobile is a “person” as defined by Civil Code §§ 1761(c) and 1770, and has

               21   provided “services” as defined by Civil Code §§ 1761(b) and 1770. Specifically, T-Mobile

               22   provides data plans and devices to customers.

               23             189.    As part of the services T-Mobile offers, T-Mobile touts its ongoing efforts to keep

               24   consumers’ Private Information secure, including by ensuring ongoing compliance with legal

               25   privacy standards established both domestically and abroad, as recognized by T-Mobile’s privacy

               26   policy.

               27

               28
 LAW OFFICES         CLASS ACTION COMPLAINT                           40                       Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                        7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                                Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 44 of 58



                1           190.   Plaintiffs and the California Class are “consumers” as defined by Civil Code §§

                2   1761(d) and 1770, and have engaged in a “transaction” as defined by Civil Code §§ 1761(e) and

                3   1770.

                4           191.   T-Mobile’s acts and practices were intended to and did result in the sales of

                5   products and services to Plaintiff and the California Subclass members in violation of Civil Code §

                6   1770, including:

                7                  (a)    Representing that goods or services have characteristics that they do not

                8                         have;

                9                  (b)    Representing that goods or services are of a particular standard, quality, or

               10                         grade when they were not;

               11                  (c)    Advertising goods or services with intent not to sell them as advertised; and

               12                  (d)    Representing that the subject of a transaction has been supplied in

               13                         accordance with a previous representation when it has not.

               14           192.   T-Mobile violated Civil Code § 1770, in the following ways:

               15                  (a)    Failing to implement and maintain reasonable security and privacy measures

               16                         to protect Plaintiff and California Subclass members’ Private Information,

               17                         which was a direct and proximate cause of the Data Breach;

               18                  (b)    Failing to identify foreseeable security and privacy risks, remediate

               19                         identified security and privacy risks, and adequately improve security and

               20                         privacy measures following previous cybersecurity incidents, which was a

               21                         direct and proximate cause of the Data Breach;

               22                  (c)    Failing to comply with common law and statutory duties pertaining to the

               23                         security and privacy of Plaintiff and California Subclass members’ Private

               24                         Information, including duties imposed by the FTC Act, 15 U.S.C. § 45,

               25                         which was a direct and proximate cause of the Data Breach;

               26                  (d)    Misrepresenting that it would protect the privacy and confidentiality of

               27                         Plaintiff and California Subclass members’ Private Information, including

               28                         by implementing and maintaining reasonable security measures;
 LAW OFFICES         CLASS ACTION COMPLAINT                       41                        Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                     7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                             Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 45 of 58



                1                  (e)    Misrepresenting that it would comply with common law and statutory duties

                2                         pertaining to the security and privacy of Plaintiff and California Subclass

                3                         members’ Private Information, including duties imposed by the FTC Act, 15

                4                         U.S.C. § 45;

                5                  (f)    Failing to timely and adequately notify Plaintiff and California Subclass

                6                         members of the Data Breach;

                7                  (g)    Omitting, suppressing, and concealing the material fact that it did not

                8                         reasonably or adequately secure Plaintiff and California Subclass members’

                9                  (h)    Private Information; and

               10                  (i)    Omitting, suppressing, and concealing the material fact that it did not

               11                         comply with common law and statutory duties pertaining to the security and

               12                         privacy of Plaintiff and California Subclass members’ Private Information,

               13                         including duties imposed by the FTC Act, 15 U.S.C. § 45, 15 U.S.C. § 6801,

               14                         et seq.

               15          193.    T-Mobile’s representations and omissions were material because they were likely to

               16   deceive reasonable consumers about the adequacy of T-Mobile’s data security and ability to

               17   protect the confidentiality of consumers’ Private Information.

               18          194.    Had T-Mobile disclosed to Plaintiffs and Class members that its data systems were

               19   not secure and, thus, vulnerable to attack, T-Mobile would have been unable to continue in

               20   business and it would have been forced to adopt reasonable data security measures and comply

               21   with the law. Instead, T-Mobile was trusted with sensitive and valuable Private Information

               22   regarding millions of consumers, including Plaintiffs, the Class, and the California Subclass. T-

               23   Mobile accepted the responsibility of being a steward of this data while keeping the inadequate

               24   state of its security controls secret from the public. Accordingly, because T-Mobile held itself out

               25   as maintaining a secure platform for Private Information data, Plaintiffs, the Class, and the

               26   California Subclass members acted reasonably in relying on T-Mobile’s misrepresentations and

               27   omissions, the truth of which they could not have discovered.

               28
 LAW OFFICES         CLASS ACTION COMPLAINT                       42                        Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                     7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                             Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 46 of 58



                1          195.    As a direct and proximate result of T-Mobile’s violations of California Civil Code §

                2   1770, Plaintiffs and California Subclass members have suffered and will continue to suffer injury,

                3   ascertainable losses of money or property, and monetary and non-monetary damages, including

                4   from fraud and identity theft; time and expenses related to monitoring their financial accounts for

                5   fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

                6   their Private Information, including but not limited to the diminishment of their present and future

                7   property interest in their Private Information and the deprivation of the exclusive use of their

                8   Private Information.

                9          196.    Plaintiffs and the California Subclass have provided notice of their claims to T-

               10   Mobile, in compliance with California Civil Code § 1782(a), on the date of this filing. Plaintiffs

               11   and the California Subclass seek all relief allowed by law.

               12                      COUNT 11: CALIFORNIA CONSUMER PRIVACY ACT,

               13                                    Cal. Civ. Code §§ 1798.100, et seq.

               14          197.    The California Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

               15   individually and on behalf of the California Subclass, repeats and alleges all preceding paragraphs,

               16   as if fully alleged herein. This claim is brought individually under the laws of California and on

               17   behalf of all other natural persons whose Private Information was compromised as a result of the

               18   Data Breach and reside in states having similar laws regarding consumer privacy.

               19          198.    Plaintiffs and California Subclass members are residents of California.

               20          199.    T-Mobile is a corporation that is organized or operated for the profit or financial

               21   benefit of its shareholders or other owners.

               22          200.    T-Mobile is a business that collects consumers’ personal information as defined by

               23   Cal. Civ. Code § 1798.140(e). Specifically, T-Mobile obtains, receives, or accesses consumers’

               24   personal information when customers use T-Mobile’s services.

               25          201.     T-Mobile uses consumers’ personal data to provide services at customers’ requests,

               26   as well as to develop, improve, and test T-Mobile’s services.

               27          202.    T-Mobile violated Section 1798.150 of the California Consumer Privacy Act by

               28   failing to prevent Plaintiffs and the California Subclass members’ nonencrypted and nonredacted
 LAW OFFICES         CLASS ACTION COMPLAINT                        43                       Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                     7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                             Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 47 of 58



                1   personal information from unauthorized access and exfiltration, theft, or disclosure as a result of T-

                2   Mobile’s violation of its duty to implement and maintain reasonable security procedures and

                3   practices appropriate to the nature of the information.

                4          203.    T-Mobile knew or should have known that its data security practices were

                5   inadequate to secure California Subclass members’ Private Information and that its inadequate data

                6   security practices gave rise to the risk of a data breach.

                7          204.    T-Mobile failed to implement and maintain reasonable security procedures and

                8   practices appropriate to the nature of the Private Information it collected and stored.

                9          205.    The cybercriminals accessed “nonencrypted and unredacted personal information”

               10   as covered by Cal. Civ. Code § 1798.81.5(A)(1)(d), in the Data Breach.

               11          206.    Upon information and belief, Plaintiff and California Subclass members’ Private

               12   Information accessed by the cybercriminals in the Data Breach includes “nonencrypted and

               13   unredacted personal information” as covered by Cal. Civ. Code § 1798.81.5(A)(1)(d).

               14          207.    Plaintiffs seek injunctive relief in the form of an order requiring T-Mobile to

               15   employ adequate security practices consistent with law and industry standards to protect the

               16   California Subclass members’ Private Information, requiring T-Mobile to complete its

               17   investigation, and to issue an amended statement giving a detailed explanation that confirms, with

               18   reasonable certainty, what categories of data were stolen and accessed without the California

               19   Subclass members’ authorization, along with an explanation of how the data breach occurred.

               20          208.    As a direct and proximate result of T-Mobile’s violations of the Cal. Civ. Code §§

               21   1798.150, Plaintiff and California Subclass members suffered damages, as described above.

               22          209.    On the date of this filing, counsel for the California Plaintiff served written notice

               23   identifying T-Mobile’s violations of Cal. Civil Code § 1798.150(a) and demanding the data breach

               24   be cured, pursuant to Cal. Civil Code § 1798.150(b). If T-Mobile does not cure the noticed

               25   violation and provide Plaintiffs with an express written statement that the violations have been

               26   cured and that no further violations shall occur, Plaintiff and the California Subclass will seek

               27   statutory damages pursuant to Cal. Civil Code § 1798.150(a)(1)(A).

               28
 LAW OFFICES         CLASS ACTION COMPLAINT                          44                       Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                       7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                               Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 48 of 58



                1                        CLAIMS ON BEHALF OF THE HAWAII SUBCLASS

                2                 COUNT 12: HAWAII SECURITY BREACH NOTIFICATION ACT,

                3                                     Haw. Rev. Stat. §§ 487N-1, et seq.

                4          210.    The Hawaii Plaintiff identified above (“Plaintiff,” for purposes of this Count),

                5   individually and on behalf of the Hawaii Subclass, repeats and alleges all preceding paragraphs, as

                6   if fully alleged herein. This claim is brought individually under the laws of Hawaii and on behalf

                7   of all other natural persons whose Private Information was compromised as a result of the Data

                8   Breach and reside in states having similar laws regarding security breach notification.

                9          211.    T-Mobile is a business that owns or licenses computerized data that includes

               10   “personal information” as defined by Haw. Rev. Stat. § 487N-2(a). Plaintiff and Hawaii Subclass

               11   members’ Private Information includes “personal information” as covered under Haw. Rev. Stat. §

               12   487N-2(a).

               13          212.    T-Mobile is required to accurately notify Plaintiff and Hawaii Subclass members if

               14   it becomes aware of a breach of its data security program without unreasonable delay under Haw.

               15   Rev. Stat. § 487N-2(a).

               16          213.    Because T-Mobile was aware of a breach of its security system, it had an obligation

               17   to disclose the Data Breach in a timely and accurate fashion as mandated by Haw. Rev. Stat. §

               18   487N-2(a).

               19          214.    By failing to disclose the Data Breach in a timely and accurate manner, T-Mobile

               20   violated Haw. Rev. Stat. § 487N-2(a).

               21          215.    As a direct and proximate result of T-Mobile’s violations of Haw. Rev. Stat. §

               22   487N-2(a), Plaintiff and Hawaii Subclass members suffered damages, as described above.

               23          216.    Plaintiff and Hawaii Subclass members seek relief under Haw. Rev. Stat. § 487N-

               24   3(b), including actual damages.

               25        COUNT 13: HAWAII UNFAIR PRACTICES AND UNFAIR COMPETITION ACT,

               26                                     Haw. Rev. Stat. §§ 480-1, et seq.

               27          217.    The Hawaii Plaintiff identified above (“Plaintiff,” for purposes of this Count),

               28   individually and on behalf of the Hawaii Subclass, repeats and alleges all preceding paragraphs, as
 LAW OFFICES         CLASS ACTION COMPLAINT                        45                       Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                     7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                             Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 49 of 58



                1   if fully alleged herein. This claim is brought individually under the laws of Hawaii and on behalf

                2   of all other natural persons whose Private Information was compromised as a result of the Data

                3   Breach and reside in states having similar laws regarding unfair practices and unfair competition.

                4          218.      Plaintiff and Hawaii Subclass members are “consumers” as defined by Haw. Rev.

                5   Stat. § 480-1.

                6          219.      Plaintiffs, the Hawaii Subclass members, and T-Mobile are “persons” as defined by

                7   Haw. Rev. Stat. § 480-1.

                8          220.      T-Mobile advertised, offered, or sold goods or services in Hawaii and engaged in

                9   trade or commerce directly or indirectly affecting the people of Hawaii.

               10          221.      T-Mobile engaged in unfair or deceptive acts or practices, misrepresentations, and

               11   the concealment, suppression, and omission of material facts with respect to the sale and

               12   advertisement of the goods and services purchased by Hawaii Subclass members in violation of

               13   Haw. Rev. Stat. § 480-2(a), including:

               14                    (a)    Failing to implement and maintain reasonable security and privacy measures

               15                           to protect Plaintiff and Hawaii Subclass members’ Private Information,

               16                           which was a direct and proximate cause of the Data Breach;

               17                    (b)    Failing to identify foreseeable security and privacy risks, remediate

               18                           identified security and privacy risks, and adequately improve security and

               19                           privacy measures following previous cybersecurity incidents, which was a

               20                           direct and proximate cause of the Data Breach;

               21                    (c)    Failing to comply with common law and statutory duties pertaining to the

               22                           security and privacy of Plaintiff and Hawaii Subclass members’ Private

               23                           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

               24                    (d)    Misrepresenting that it would protect the privacy and confidentiality of

               25                           Plaintiff and Hawaii Subclass members’ Private Information, including by

               26                           implementing and maintaining reasonable security measures;

               27                    (e)    Misrepresenting that it would comply with common law and statutory duties

               28                           pertaining to the security and privacy of Plaintiff and Hawaii Subclass
 LAW OFFICES         CLASS ACTION COMPLAINT                        46                       Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                     7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                             Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 50 of 58



                1                          members’ Private Information, including duties imposed by the FTC Act, 15

                2                          U.S.C. § 45;

                3                  (f)     Failing to timely and adequately notify Plaintiff and Hawaii Subclass

                4                          members of the Data Breach;

                5                  (g)     Omitting, suppressing, and concealing the material fact that it did not

                6                          reasonably or adequately secure Plaintiff and Hawaii Subclass members’

                7                  (h)     Private Information; and

                8                  (i)     Omitting, suppressing, and concealing the material fact that it did not

                9                          comply with common law and statutory duties pertaining to the security and

               10                          privacy of Plaintiff and Hawaii Subclass members’ Private Information,

               11                          including duties imposed by the FTC Act, 15 U.S.C. § 45.

               12          222.    T-Mobile’s representations and omissions were material because they were likely to

               13   deceive reasonable consumers about the adequacy of T-Mobile’s data security and ability to

               14   protect the confidentiality of consumers’ Private Information.

               15          223.    T-Mobile’s representations and omissions were material because they were likely to

               16   deceive reasonable consumers, including Plaintiffs and the Hawaii Subclass members, that their

               17   Private Information was not exposed and misled Plaintiffs and the Hawaii Subclass members into

               18   believing they did not need to take actions to secure their identities.

               19          224.    T-Mobile intended to mislead Plaintiff and Hawaii Subclass members and induce

               20   them to rely on its misrepresentations and omissions.

               21          225.     The foregoing unlawful and deceptive acts and practices were immoral, unethical,

               22   oppressive, and unscrupulous.

               23          226.    T-Mobile acted intentionally, knowingly, and maliciously to violate Hawaii’s

               24   Unfair Practices and Unfair Competition Act, and recklessly disregarded Plaintiff and Hawaii

               25   Subclass members’ rights.

               26          227.    As a direct and proximate result of T-Mobile’s deceptive acts and practices,

               27   Plaintiff and Hawaii Subclass members have suffered and will continue to suffer injury,

               28   ascertainable losses of money or property, and monetary and non-monetary damages, including
 LAW OFFICES         CLASS ACTION COMPLAINT                         47                         Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                        7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                                Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 51 of 58



                1   from fraud and identity theft; time and expenses related to monitoring their financial accounts for

                2   fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

                3   their Private Information.

                4          228.    Plaintiff and Hawaii Subclass members seek all monetary and non-monetary relief

                5   allowed by law, including actual damages, benefit of the bargain damages, treble damages,

                6   injunctive relief, and reasonable attorneys’ fees and costs.

                7             COUNT 14: HAWAII UNIFORM DECEPTIVE TRADE PRACTICE ACT,

                8                                     Haw. Rev. Stat. §§ 481A-3, et seq.

                9          229.    The Hawaii Plaintiff identified above (“Plaintiff,” for purposes of this Count),

               10   individually and on behalf of the Hawaii Subclass, repeats and alleges all preceding paragraphs, as

               11   if fully alleged herein. This claim is brought individually under the laws of Hawaii and on behalf

               12   of all other natural persons whose Private Information was compromised as a result of the Data

               13   Breach and reside in states having similar laws regarding deceptive trade practice.

               14          230.    Plaintiff and Hawaii Subclass members are “persons” as defined by Haw. Rev. Stat.

               15   § 481A-2.

               16          231.     T-Mobile engaged in unfair and deceptive trade practices in the conduct of its

               17   business, violating Haw. Rev. Stat. § 481A-3, including:

               18                  (a)     Representing that goods or services have characteristics that they do not

               19                          have;

               20                  (b)     Representing that goods or services are of a particular standard, quality, or

               21                          grade if they are of another;

               22                  (c)     Advertising goods or services with intent not to sell them as advertised; and

               23                  (d)     Engaging in other conduct that creates a likelihood of confusion or

               24                          misunderstanding.

               25          232.    T-Mobile’s unfair and deceptive trade practices include:

               26                  (a)     Failing to implement and maintain reasonable security and privacy measures

               27                          to protect Plaintiff and Hawaii Subclass members’ Private Information,

               28                          which was a direct and proximate cause of the Data Breach;
 LAW OFFICES         CLASS ACTION COMPLAINT                         48                       Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                      7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                              Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 52 of 58



                1                  (b)    Failing to identify foreseeable security and privacy risks, remediate

                2                         identified security and privacy risks, and adequately improve security and

                3                         privacy measures following previous cybersecurity incidents, which was a

                4                         direct and proximate cause of the Data Breach;

                5                  (c)    Failing to comply with common law and statutory duties pertaining to the

                6                         security and privacy of Plaintiff and Hawaii Subclass members’ Private

                7                         Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

                8                  (d)    Misrepresenting that it would protect the privacy and confidentiality of

                9                         Plaintiff and Hawaii Subclass members’ Private Information, including by

               10                         implementing and maintaining reasonable security measures;

               11                  (e)    Misrepresenting that it would comply with common law and statutory duties

               12                         pertaining to the security and privacy of Plaintiff and Hawaii Subclass

               13                         members’ Private Information, including duties imposed by the FTC Act, 15

               14                         U.S.C. § 45;

               15                  (f)    Failing to timely and adequately notify Plaintiff and Hawaii Subclass

               16                         members of the Data Breach;

               17                  (g)    Omitting, suppressing, and concealing the material fact that it did not

               18                         reasonably or adequately secure Plaintiff and Hawaii Subclass members’

               19                         Private Information; and

               20                  (h)    Omitting, suppressing, and concealing the material fact that it did not

               21                         comply with common law and statutory duties pertaining to the security and

               22                         privacy of Plaintiff and Hawaii Subclass members’ Private Information,

               23                         including duties imposed by the FTC Act, 15 U.S.C. § 45.

               24          233.    T-Mobile’s representations and omissions were material because they were likely to

               25   deceive reasonable consumers about the adequacy of T-Mobile’s data security and ability to

               26   protect the confidentiality of consumers’ Private Information.

               27          234.    T-Mobile’s representations and omissions were material because they were likely to

               28   deceive reasonable consumers, including Plaintiffs and the Hawaii Subclass members, that their
 LAW OFFICES         CLASS ACTION COMPLAINT                       49                       Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                    7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                            Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 53 of 58



                1   Private Information was not exposed and misled Plaintiffs and the Hawaii Subclass members into

                2   believing they did not need to take actions to secure their identities.

                3          235.    The above unfair and deceptive practices and acts by T-Mobile were immoral,

                4   unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff and

                5   Hawaii Subclass members that they could not reasonably avoid; this substantial injury outweighed

                6   any benefits to consumers or to competition.

                7          236.    As a direct and proximate result of T-Mobile’s unfair, unlawful, and deceptive trade

                8   practices, Plaintiff and Hawaii Subclass members have suffered and will continue to suffer injury,

                9   ascertainable losses of money or property, and monetary and non-monetary damages, including

               10   from fraud and identity theft; time and expenses related to monitoring their financial accounts for

               11   fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

               12   their Private Information.

               13          237.    Plaintiff and Hawaii Subclass members seek all monetary and non-monetary relief

               14   allowed by law, including injunctive relief, attorneys’ fees and costs, and any other relief that the

               15   Court deems proper.

               16                    CLAIMS ON BEHALF OF THE WASHINGTON SUBCLASS

               17                    COUNT 15: WASHINGTON DATA BREACH NOTICE ACT,

               18                                   Wash. Rev. Code §§ 19.255.010, et seq.

               19          238.    Plaintiffs repeat and allege all preceding paragraphs, as if fully alleged herein. This

               20   claim is brought individually under the laws of Washington and on behalf of all other natural

               21   persons whose Private Information was compromised as a result of the Data Breach and reside in

               22   states having similar laws regarding data breach notice.

               23          239.    T-Mobile is a business that owns or licenses computerized data that includes

               24   “personal information” as defined by Wash. Rev. Code § 19.255.010(1).

               25          240.    Plaintiffs and Washington Subclass members’ Private Information includes

               26   “personal information” as covered under Wash. Rev. Code § 19.255.010(5).

               27          241.    T-Mobile is required to accurately notify Plaintiff and Washington Subclass

               28   members following discovery or notification of the breach of its data security program if Private
 LAW OFFICES         CLASS ACTION COMPLAINT                         50                         Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                        7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                                Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 54 of 58



                1   Information was, or is reasonably believed to have been, acquired by an unauthorized person and

                2   the Private Information was not secured, in the most expedient time possible and without

                3   unreasonable delay under Wash. Rev. Code § 19.255.010(1).

                4            242.   Because T-Mobile discovered a breach of its security system in which Private

                5   Information was, or is reasonably believed to have been, acquired by an unauthorized person and

                6   the Private Information was not secured, T-Mobile had an obligation to disclose the data breach in

                7   a timely and accurate fashion as mandated by Wash. Rev. Code § 19.255.010(1).

                8            243.   By failing to disclose the Data Breach in a timely and accurate manner, T-Mobile

                9   violated Wash. Rev. Code § 19.255.010(1).

               10            244.   As a direct and proximate result of T-Mobile’s violations of Wash. Rev. Code §

               11   19.255.010(1), Plaintiffs and Washington Subclass members suffered damages, as described

               12   above.

               13            245.   Plaintiffs and Washington Subclass members seek relief under Wash. Rev. Code §§

               14   19.255.040, including actual damages and injunctive relief.

               15                   COUNT 16: WASHINGTON CONSUMER PROTECTION ACT,

               16                                Wash. Rev. Code Ann. §§ 19.86.020, et seq.

               17            246.   Plaintiffs repeat and allege all preceding paragraphs as if fully alleged herein. This

               18   claim is brought individually under the laws of Washington and on behalf of all other natural

               19   persons whose Private Information was compromised as a result of the Data Breach and reside in

               20   states having similar laws regarding consumer protection.

               21            247.   T-Mobile is a “person,” as defined by Wash. Rev. Code Ann. § 19.86.010(1).

               22            248.   T-Mobile advertised, offered, or sold goods or services in Washington and engaged

               23   in trade or commerce directly or indirectly affecting the people of Washington, as defined by

               24   Wash. Rev. Code Ann. § 19.86.010 (2).

               25            249.   T-Mobile engaged in unfair or deceptive acts or practices in the conduct of trade or

               26   commerce, in violation of Wash. Rev. Code Ann. § 19.86.020, including:

               27

               28
 LAW OFFICES         CLASS ACTION COMPLAINT                         51                       Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                      7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                              Seattle, WA 98103
                      Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 55 of 58



                1              (a)   Failing to implement and maintain reasonable security and privacy measures

                2                    to protect Plaintiff and Washington Subclass members’ Private Information,

                3                    which was a direct and proximate cause of the Data Breach;

                4              (b)   Failing to identify foreseeable security and privacy risks, remediate

                5                    identified security and privacy risks, and adequately improve security and

                6                    privacy measures following previous cybersecurity incidents, which was a

                7                    direct and proximate cause of the Data Breach;

                8              (c)   Failing to comply with common law and statutory duties pertaining to the

                9                    security and privacy of Plaintiff and Washington Subclass members’ Private

               10                    Information, including duties imposed by the FTC Act, 15 U.S.C. § 45,

               11                    which was a direct and proximate cause of the Data Breach;

               12              (d)   Misrepresenting that it would protect the privacy and confidentiality of

               13                    Plaintiff and Washington Subclass members’ Private Information, including

               14                    by implementing and maintaining reasonable security measures;

               15              (e)   Misrepresenting that it would comply with common law and statutory duties

               16                    pertaining to the security and privacy of Plaintiff and Washington Subclass

               17                    members’ Private Information, including duties imposed by the FTC Act, 15

               18                    U.S.C. § 45;

               19              (f)   Failing to timely and adequately notify Plaintiffs and Washington Subclass

               20                    members of the Data Breach;

               21              (g)   Omitting, suppressing, and concealing the material fact that it did not

               22                    reasonably or adequately secure Plaintiff and Washington Subclass

               23                    members’ Private Information; and

               24              (h)   Omitting, suppressing, and concealing the material fact that it did not

               25                    comply with common law and statutory duties pertaining to the security and

               26                    privacy of Plaintiff and Washington Subclass members’ Private Information,

               27                    including duties imposed by the FTC Act, 15 U.S.C. § 45.

               28
 LAW OFFICES        CLASS ACTION COMPLAINT                  52                       Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                              7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                      Seattle, WA 98103
                        Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 56 of 58



                1             250.   T-Mobile’s representations and omissions were material because they were likely to

                2   deceive reasonable consumers about the adequacy of T-Mobile’s data security and ability to

                3   protect the confidentiality of consumers’ Private Information.

                4             251.   T-Mobile’s representations and omissions were material because they were likely to

                5   deceive reasonable consumers, including Plaintiffs and the Washington Subclass members, that

                6   their Private Information was not exposed and misled Plaintiffs and the Washington Subclass

                7   members into believing they did not need to take actions to secure their identities.

                8             252.   T-Mobile acted intentionally, knowingly, and maliciously to violate Washington’s

                9   Consumer Protection Act, and recklessly disregarded Plaintiff and Washington Subclass members’

               10   rights.

               11             253.   T-Mobile’s conduct is injurious to the public interest because it violates Wash. Rev.

               12   Code Ann. § 19.86.020, violates a statute that contains a specific legislation declaration of public

               13   interest impact, including, but not limited to Wash. Rev. Code §§ 19.255.010, et seq..

               14   Alternatively, T-Mobile’s conduct is injurious to the public interest because it has injured Plaintiff

               15   and Washington Subclass members, had the capacity to injure persons, and has the capacity to

               16   injure other persons, and has the capacity to injure persons. Further, its conduct affected the public

               17   interest, including the millions of Washingtonians affected by the Data Breach.

               18             254.   As a direct and proximate result of T-Mobile’s unfair methods of competition and

               19   unfair or deceptive acts or practices, Plaintiff and Washington Subclass members have suffered

               20   and will continue to suffer injury, ascertainable losses of money or property, and monetary and

               21   non-monetary damages, including from fraud and identity theft; time and expenses related to

               22   monitoring their financial accounts for fraudulent activity; an increased, imminent risk of fraud

               23   and identity theft; and loss of value of their Private Information.

               24             255.   Plaintiff and Washington Subclass members seek all monetary and non-monetary

               25   relief allowed by law, including actual damages, treble damages, injunctive relief, civil penalties,

               26   and attorneys’ fees and costs.

               27   VIII. PRAYER FOR RELIEF
               28             WHEREFORE, Plaintiffs pray for judgment as follows:
 LAW OFFICES         CLASS ACTION COMPLAINT                         53                          Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                         7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                                 Seattle, WA 98103
                          Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 57 of 58



                1           A.     For an Order certifying this action as a class action and appointing Plaintiffs and

                2   their Counsel to represent the Class and Subclasses;

                3           B.     For equitable relief enjoining T-Mobile from engaging in the wrongful conduct

                4   complained of herein pertaining to the misuse and/or disclosure of Plaintiffs’ and the class and

                5   Subclass members’ Private Information, and from refusing to issue prompt, complete and accurate

                6   disclosures to Plaintiffs and the class members or to mitigate further harm;

                7           C.     For equitable relief compelling T-Mobile to use appropriate methods and policies

                8   with respect to consumer data collection, storage, and safety, and to disclose with specificity the

                9   type of Private Information compromised during the Data Breach;

               10           D.     For equitable relief requiring restitution and disgorgement of the revenues

               11   wrongfully retained as a result of T-Mobile’s wrongful conduct;

               12           E.     For an award of actual damages, compensatory damages, statutory damages, and

               13   statutory penalties, in an amount to be determined, as allowable by law;

               14           F.     For an award of punitive damages, as allowable by law;

               15           G.     For an award of attorneys’ fees and costs, and any other expense, including

               16   reasonable expert witness fees;

               17           H.     Pre- and post-judgment interest on any amounts awarded; and

               18           I.     Such other and further relief as this court may deem just and proper.

               19   IX.     JURY TRIAL DEMAND
               20           Plaintiffs hereby demand a jury trial for all claims so triable.
               21   Dated: August 23, 2021                         Respectfully submitted,
               22
                                                                   COTCHETT, PITRE & McCARTHY, LLP
               23
                                                                   /s/ Karin B. Swope
               24                                                  Karin B. Swope
               25                                                  KARIN B. SWOPE (WSBA # 24015)
               26                                                  kswope@cpmlegal.com
                                                                   COTCHETT, PITRE & McCARTHY, LLP
               27                                                  7511 Greenwood Avenue N, Suite 4057
                                                                   Seattle, WA 98103
               28                                                  Telephone: (206) 778-2123
 LAW OFFICES         CLASS ACTION COMPLAINT                          54                        Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                                        7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                                Seattle, WA 98103
                      Case 2:21-cv-01137 Document 1 Filed 08/23/21 Page 58 of 58



                1                                    Facsimile: (650) 697-0577
                2                                    ADAM J. ZAPALA (pro hac vice pending)
                3                                    azapala@cpmlegal.com
                                                     ELIZABETH T. CASTILLO (pro hac vice pending)
                4                                    ecastillo@cpmlegal.com
                                                     KAIYI A. ZIE (pro hac vice pending)
                5                                    kzie@cpmlegal.com
                                                     REID W. GAA (pro hac vice pending)
                6                                    rgaa@cpmlegal.com
                7                                    COTCHETT, PITRE & McCARTHY, LLP
                                                     840 Malcolm Road
                8                                    Burlingame, CA 94010
                                                     Telephone: (650) 697-6000
                9                                    Facsimile: (650) 697-0577
               10
                                                     Attorneys for Plaintiffs Crystal Lam and Nina Phan
               11

               12

               13

               14

               15

               16

               17

               18
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
 LAW OFFICES        CLASS ACTION COMPLAINT             55                      Cotchett, Pitre & McCarthy, LLP
COTCHETT, PITRE &                                                        7511 Greenwood Avenue N, Suite 4057
 MCCARTHY, LLP                                                                                Seattle, WA 98103
